[Georgia]


EXHIBIT 10.6




AGREEMENT OF SALE AND PURCHASE

BETWEEN

HR VENTURE PROPERTIES I LLC,
and HR THOMPSON BRIDGE LLC,
each a Delaware limited liability company
as Sellers

AND


NEW MARKET PROPERTIES, LLC,
a Maryland limited liability company


as Purchaser

pertaining to

Cherokee Plaza, Atlanta GA, Sandy Plains Exchange, Marietta, GA and Thompson
Bridge Commons, Gainesville, GA
EXECUTED EFFECTIVE AS OF

June 24, 2016











--------------------------------------------------------------------------------








AGREEMENT OF SALE AND PURCHASE
THIS AGREEMENT OF SALE AND PURCHASE (this “Agreement”) is entered into and
effective for all purposes as of June 24, 2016 (the “Effective Date”), by and
between HR Venture Properties I LLC (the “HR Venture Properties I Seller”) and
HR Thompson Bridge LLC (the “HR Thompson Bridge Seller”), each a Delaware
limited liability company (the HR Venture Properties I Seller and the HR
Thompson Bridge Seller are together referred to herein as “Sellers” and
individually as a “Seller”), and New Market Properties, LLC, a Maryland limited
liability company (“Purchaser”).
In consideration of the mutual promises, covenants and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Sellers and Purchaser agree as
follows:
Article I
DEFINITIONS
Section 1.1
    Definitions. For purposes of this Agreement, the following capitalized terms
have the meanings set forth in this Section 1.1:
“Acceptable Estoppel Certificates” has the meaning ascribed to such term in
Section 7.2.
“Additional Earnest Money Deposit” has the meaning ascribed to such term in
Section 4.1.
“Affiliate” means any person or entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by or is under common control
with Purchaser or Sellers, as the case may be. For the purposes of this
definition, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of a person or
entity, whether through the ownership of voting securities, by contract or
otherwise, and the terms “controlling” and “controlled” have the meanings
correlative to the foregoing.
“Agreement” has the meaning ascribed to such term in the opening paragraph.
“Authorities” means the various governmental and quasi-governmental bodies or
agencies having jurisdiction over Sellers, the Real Property, the Improvements,
or any portion thereof.
“Authorized Qualifications” has the meaning ascribed to such term in
Section 10.8.
“Blocked Person” has the meaning ascribed to such term in Section 7.3.
“Broker” has the meaning ascribed to such term in Section 11.1.


    



--------------------------------------------------------------------------------





“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close in Atlanta,
Georgia. In the event that any date or any period provided for in this Agreement
shall end on a day other than a Business Day, the applicable date shall be, or
the period shall end on, the next Business Day.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980 (42 U.S.C. § 9601 et seq.), as amended by the Superfund
Amendments Reauthorization Act of 1986 (42 U.S.C. § 9601 et seq.), as the same
may be amended.
“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(e).
“Certifying Party” has the meaning ascribed to such term in Section 4.6.
“Cherokee Plaza Real Property” means those certain parcels of real property
located at 3851-2895 Peachtree Road, Atlanta, Georgia 30319 and commonly known
as Cherokee Plaza Shopping Center, as more particularly described on Exhibit A-1
attached hereto, together with all of HR Venture Properties I Seller’s right,
title and interest, if any, in and to the appurtenances pertaining thereto,
including but not limited to HR Venture Properties I Seller’s right, title and
interest in and to the streets, alleys and right-of-ways which abut such real
property, and any easement rights, air rights, subsurface rights, development
rights and water rights appurtenant to such real property.
“Claims” has the meaning ascribed to such term in Section 5.6(a).
“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.
“Closing Date” means the date on which the Closing occurs, which date shall be
August 8, 2016, which date may be extended in accordance with Section 10.1
hereof to September 7, 2016 by either Sellers or Purchaser, in their sole
discretion, only in the event that any of the Closing Extension Conditions
remain unsatisfied (and otherwise not waived in writing by Purchaser) as of the
initial Closing Date. The Closing Date may also be an earlier or later date to
which Purchaser and Sellers may hereafter agree in writing.
“Closing Documents” has the meaning ascribed to such term in Section 16.1.
“Closing Extension Conditions” means those conditions precedent to Purchaser’s
obligation to consummate Closing as expressly provided in Sections 10.8(b) and
10.8(c) hereof.
“Closing Statement” has the meaning ascribed to such term in Section 10.4(a).
“Closing Surviving Obligations” means the covenants, rights, liabilities and
obligations set forth in Sections 4.8, 4.10, 5.2(d), 5.3, 5.5, 5.6, 8.1 (subject
to Section 16.1), 8.2, 10.4 (subject to the limitations therein), 10.6, 10.7,
10.9, 11.1, 13.3, 15.1, 16.1, 17.2, 17.14, 17.15 and 17.16.


-2-



--------------------------------------------------------------------------------





“Closing Time” has the meaning ascribed to such term in Section 10.4(a).
“Code” has the meaning ascribed to such term in Section 4.10.
“Contingency Date” means July 8, 2016.
“Deeds” has the meaning ascribed to such term in Section 10.3(a).
“Delinquent” has the meaning ascribed to such term in Section 10.4(b).
“Delinquent Rental Proration Period” has the meaning ascribed to such term in
Section 10.4(b).
“Deposit Time” means 3:30 p.m. Eastern Time on the Closing Date.
“Documents” has the meaning ascribed to such term in Section 5.2(a).
“Due Diligence Items” has the meaning ascribed to such term in Section 5.4.
“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.1.
“Effective Date” has the meaning ascribed to such term in the opening paragraph
of this Agreement.
“Environmental Laws” means all federal, state and local laws, rules, statutes,
directives, binding written interpretations, binding written policies, court
decisions, ordinances and regulations, now or hereafter in force and effect and
as amended from time to time, issued by any Authorities in any way relating to
or regulating human health, safety, industrial hygiene or environmental
conditions, or the protection of the environment or pollution or contamination
of the air (whether indoor or outdoor), soil gas, soil, surface water or
groundwater, including but not limited to CERCLA, the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), RCRA, the Solid Waste Disposal
Act, the Clean Water Act, the Federal Insecticide, Fungicide, and Rodenticide
Act, the Endangered Species Act, the Water Pollution Control Act (33 U.S.C. §
1251 et seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean
Air Act (42 U.S.C. § 7401 et seq.), the Toxic Substances Control Act (15 U.S.C.
§ 2601 et seq.), the Emergency Planning and Community Right-to-Know Act of 1986
(42 U.S.C. § 11001 et seq.), the Radon and Indoor Air Quality Research Act (42
U.S.C. § 7401 note, et seq.), the National Environmental Policy Act (42 U.S.C. §
4321 et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.),
and any and all other comparable state and local equivalents.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Escrow Instructions” has the meaning ascribed to such term in Section 4.3.
“Executive Order” has the meaning ascribed to such term in Section 7.3.


-3-



--------------------------------------------------------------------------------





“Final Proration Date” has the meaning ascribed to such term in Section 10.4(a).
“Gap Notice” has the meaning ascribed to such term in Section 6.2(b).
“General Conveyance” has the meaning ascribed to such term in Section 10.3(b).
“Governmental Regulations” means all laws, ordinances, rules and regulations of
the Authorities applicable to Sellers or Sellers’ use and operation of the Real
Property or the Improvements or any portion thereof.
“Hazardous Substances” means any substance or material that is described as a
toxic or hazardous substance, waste or material or a pollutant, effluent,
emission, or contaminant, or words of similar import, in any of the
Environmental Laws, and includes (a) petroleum (including crude oil or any
fraction thereof, natural gas, natural gas liquids, radon gas, liquefied natural
gas, or synthetic gas usable for fuel, or any mixture thereof), petroleum-based
products and petroleum additives and derived substances, lead-based or
lead-containing paint, mold, fungi or bacterial matter, polychlorinated
biphenyls (PCBs), radioactive matter, medical waste, and chemicals which may
cause cancer or reproductive toxicity, asbestos, asbestos-containing material,
electromagnetic waves, urea formaldehyde foam insulation and transformers or
other equipment that contains dielectric fluid containing PCBs, and (b) any
solid, liquid, gaseous or thermal irritant or contaminant, including smoke,
vapor, soot, fumes, acids, alkalis, chemicals, waste, phosphates, or chlorine.
“Immaterial Events” has the meaning ascribed to such term in Section 10.8.
“Improvements” means, as to each Seller, all buildings, structures, fixtures,
parking areas and improvements owned by such Seller and located on the Real
Properties, with such Improvements located on the Cherokee Plaza Real Property
sometimes referred to herein as the “Cherokee Plaza Improvements,” such
Improvements located on the Sandy Plains Exchange Real Property sometimes
referred to herein as the “Sandy Plains Exchange Improvements” and such
Improvements located on the Thompson Bridge Commons Real Property sometimes
referred to herein as the “Thompson Bridge Commons Improvements”.
“Independent Consideration” has the meaning ascribed to such term in
Section 4.2.
“Initial Earnest Money Deposit” has the meaning ascribed to such term in Section
4.1.
“Intangible Personal Property” means, as to each Seller, to the extent
assignable or transferable without the necessity of consent or approval (and if
consent or approval is required, to the extent such consent or approval has been
obtained), all trade names, trademarks, logos, and service marks (in each case,
if any) utilized solely by such Seller or which such Seller has a right to
utilize in connection with the operation of the Real Property owned by such
Seller and Improvements thereon (other than the names or variations thereof of
Hines Interests Limited Partnership (or Hines), each Seller, its Affiliates, the
property manager and Tenants), provided however, that the foregoing definition
shall specifically exclude all Reserved Company Assets.


-4-



--------------------------------------------------------------------------------





“Inspection Agreement” means that certain Inspection Agreement and
Confidentiality Agreement, executed prior to the date hereof by Sellers and
Purchaser.
“Leasing Costs” means, with respect to any particular Tenant Lease at the
Property, all leasing commissions, brokerage commissions, tenant improvement
allowances, rent abatements, free rent and similar inducements, capital costs
and expenses incurred for capital improvements to satisfy the initial
construction obligations under such Tenant Lease, legal and other professional
fees (but not legal and professional fees related to Tenant Leases entered into,
renewed, amended, modified or expanded between the Effective Date and the
Closing Date), payments made for the purposes of satisfying or buying out the
obligations of a Tenant under such Tenant Lease to the landlord of another
lease, relocation costs and all other expenditures, in each case, to the extent
that the landlord under such Tenant Lease is responsible for the payment of such
cost or expense.
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means, collectively, as to each Seller, all of such
Seller’s right, title, and interest, to the extent assignable without the
necessity of consent or assignable only with consent and such consent has been
obtained, in and to all licenses, permits, certificates of occupancy, approvals,
dedications, subdivision maps and entitlements issued, approved or granted by
the Authorities prior to Closing in connection with the Real Property owned by
such Seller and the Improvements thereon, together with all renewals and
modifications thereof.
“Major Tenants” has the meaning ascribed to such term in Section 7.2.
“Material Breach” has the meaning ascribed to such term in Section 10.9(a).
“Must-Cure Matters” has the meaning ascribed to such term in Section 6.2(c).
“New Exception” has the meaning ascribed to such term in Section 6.2(b).
“New Tenant Costs” has the meaning ascribed to such term in Section 10.4(e).
“OFAC” has the meaning ascribed to such term in Section 7.3.
“Official Records” means the official records of (i) DeKalb County, Georgia with
respect to the Cherokee Plaza Real Property and Cherokee Plaza Improvements,
(ii) Cobb County, Georgia with respect to the Sandy Plains Exchange Real
Property and Sandy Plains Exchange Improvements and (iii) Hall County, Georgia
with respect to the Thompson Bridge Commons Real Property and Thompson Bridge
Commons Improvements.
“Operating Expense Recoveries” has the meaning ascribed to such term in Section
10.4(c).
“Other Party” has the meaning ascribed to such term in Section 4.6.
“Permitted Exceptions” has the meaning ascribed to such term in Section 6.3.


-5-



--------------------------------------------------------------------------------





“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).
“Personal Property” means, as to each Seller, all of such Seller’s right, title
and interest in and to the equipment, appliances, tools, supplies, machinery,
artwork, furnishings and other tangible personal property attached to,
appurtenant to, located in and used exclusively in connection with the ownership
or operation of the Improvements owned by such Seller, but specifically
excluding (i) any items of personal property owned by Tenants of the
Improvements, (ii) any items of personal property owned by third parties and
leased to such Seller, and (iii) any items of personal property owned or leased
by such Seller’s property manager, and (iv) all other Reserved Company Assets.
“Property” has the meaning ascribed to such term in Section 2.1.
“Property Approval Period” shall have the meaning ascribed to such term in
Section 4.6.
“Proration Items” has the meaning ascribed to such term in Section 10.4(a).
“PTRs” has the meaning ascribed to such term in Section 6.2(a).
“Purchase Price” has the meaning ascribed to such term in Section 3.1.
“Purchaser” has the meaning ascribed to such term in the opening paragraph of
this Agreement.
“Purchaser Person” has the meaning ascribed to such term in Section 8.2(e).
“RCRA” means the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, and as
further amended.
“Real Property” means the Cherokee Plaza Real Property, the Sandy Plains
Exchange Real Property and the Thompson Bridge Commons Real Property
individually, and “Real Properties” means the Cherokee Plaza Real Property, the
Sandy Plains Exchange Real Property and the Thompson Bridge Commons Real
Property, collectively.
“Rentals” has the meaning ascribed to such term in Section 10.4(b), and some may
be “Delinquent” in accordance with the meaning ascribed to such term in Section
10.4(b).
“Reporting Person” has the meaning ascribed to such term in Section 4.10(a).
“Reserved Company Assets” means, as to each Seller, the following assets of such
Seller as of the Closing Date: all cash (subject to the prorations and
obligations hereinafter set forth), cash equivalents (including certificates of
deposit; subject to the prorations and obligations hereinafter set forth),
deposits held by third parties (e.g., utility companies, but expressly excluding
Tenant Deposits), accounts receivable and any right to a refund or other payment
relating to a period


-6-



--------------------------------------------------------------------------------





prior to the Closing, including any real estate tax refund (subject to the
prorations and obligations hereinafter set forth), bank accounts, claims or
other rights against any present or prior partner, member, employee, agent,
manager, officer or director of such Seller or its direct or indirect partners,
members, shareholders or affiliates, any refund in connection with termination
of such Seller’s existing insurance policies, all contracts between such Seller
and any law firm, accounting firm, property manager, leasing agent, broker,
environmental consultants and other consultants and appraisers entered into
prior to the Closing, any proprietary or confidential materials (including any
materials relating to the background or financial condition of a present or
prior direct or indirect partner or member of such Seller), the internal books
and records of such Seller relating, for example, to contributions and
distributions prior to the Closing, any software, the names “Hines”, “Hines
Interests Limited Partnership”, and any derivations thereof, and any trademarks,
trade names, brand marks, brand names, trade dress or logos relating thereto,
any development bonds, letters of credit or other collateral held by or posted
with any Authority or other third party with respect to any improvement,
subdivision or development obligations concerning the Property of such Seller or
any other real property owned by such Seller, and any other intangible property
that is not used exclusively in connection with the Property owned by such
Seller.
“Sandy Plains Exchange Real Property” means those certain parcels of real
property located at 1860 Sandy Plains Road, Marietta, Georgia 30066 and commonly
known as the Sandy Plains Exchange Shopping Center, as more particularly
described on Exhibit A-2 attached hereto, together with all of HR Venture
Properties I Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to HR Venture
Properties I Seller’s right, title and interest in and to the streets, alleys
and right-of-ways which abut such real property, and any easement rights, air
rights, subsurface rights, development rights and water rights appurtenant to
such real property.
“Seller” and “Sellers” have the meanings ascribed to such terms in the opening
paragraph of this Agreement.
“Seller Person” has the meaning ascribed to such term in Section 8.1(l).
“Seller Released Parties” has the meaning ascribed to such term in
Section 5.6(a).
“Sellers’ Response” has the meaning ascribed to such term in Section 6.2(a).
“Service Contracts” means, as to each Seller, all of such Seller’s right, title
and interest in service agreements, maintenance contracts, equipment leasing
agreements, warranties, guarantees, bonds and other contracts for the provision
of labor, services, materials or supplies relating to the Real Property,
Improvements or Personal Property owned by such Seller and under which such
Seller is currently paying for services rendered in connection with the
Property, as listed and described on Exhibit B attached hereto, together with
all commission agreements listed on Exhibit D attached hereto, and together with
all renewals, supplements, amendments and modifications thereof, and any new
such agreements entered into after the Effective Date, to the extent permitted
by Section 7.1(e). Notwithstanding anything to the contrary provided in this
Agreement, in no event shall any management agreement relating to the Real
Property, Improvements or Personal Property be deemed a “Service Contract” under
this Agreement.


-7-



--------------------------------------------------------------------------------





“Significant Portion” means damage by fire or other casualty (or loss of value
due to condemnation or eminent domain proceedings) (a) requiring repair costs
(or resulting in a loss of value) in excess of an amount equal to Five Hundred
Thousand and No/100 Dollars ($500,000.00) as such repair costs or loss of value
calculation is reasonably agreed upon by Purchaser and Sellers in accordance
with the terms of Section 9.2, or (b) whereby more than Ten Thousand (10,000)
square feet of leasable space is substantially damaged, in either case, to any
of the following: (i) the Cherokee Plaza Real Property and the Cherokee Plaza
Improvements or any portion thereof, (ii) the Sandy Plains Exchange Real
Property and the Sandy Plains Exchange Improvements or any portion thereof, or
(iii) the Thompson Bridge Commons Real Property and the Thompson Bridge Commons
Improvements or any portion thereof.
“Tenant Deposits” means, as to each Property, all security deposits, paid or
deposited by the Tenants to the Seller of such Property, as landlord, or any
other person on such Seller’s behalf pursuant to the Tenant Leases, which have
not been applied to obligations under Tenant Leases (together with any interest
which has accrued thereon, but only to the extent such interest has accrued for
the account of the respective Tenants). “Tenant Deposits” shall also include all
non-cash security deposits, such as letters of credit.
“Tenant Leases” means the following pertaining to the Improvements: (i) any and
all written leases, rental agreements, occupancy agreements and license
agreements, together with any and all guaranties thereof or relating thereto
(and any and all written renewals, amendments, modifications, supplements or
agreements related thereto) entered into on or prior to the Effective Date, to
the extent identified on Exhibit F hereto, (ii) any and all new written leases,
rental agreements, occupancy agreements and license agreements, together with
any and all guaranties thereof or relating thereto, entered into after the
Effective Date, and (iii) any and all new written renewals, amendments,
modifications and supplements, together with any and all guaranties thereof or
relating thereto, to any of the foregoing entered into after the Effective Date;
provided, however, that the documentation referenced in items (ii) and (iii)
shall only be deemed “Tenant Leases” to the extent that such documentation is
approved by Purchaser in each instance pursuant to Section 7.1(d) to the extent
such approval is required under Section 7.1(d). Tenant Leases will not include
subleases, franchise agreements or similar occupancy agreements entered into by
Tenants which, by their nature, are subject to Tenant Leases.
“Tenant Notice Letters” has the meaning ascribed to such term in Section 10.7.
“Tenants” means all persons or entities leasing, renting or occupying space
within the Improvements pursuant to the Tenant Leases, but expressly excludes
any subtenants, licensees, concessionaires, franchisees or other persons or
entities whose occupancy is derived through Tenants.
“Termination Notice” has the meaning ascribed to such term in Section 6.2.
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 4.6, 4.7, 5.2, 5.3, 5.5, 5.6, 7.3, 11.1, 12.1,
13.3, 14.1, 15.1, Article XIII and Article XVII.


-8-



--------------------------------------------------------------------------------





“Thompson Bridge Commons Real Property” means those certain parcels of real
property located at 3630 Thompson Bridge Road, Gainesville, Georgia 30506 and
commonly known as the Thompson Bridge Commons Shopping Center, as more
particularly described on Exhibit A-3 attached hereto, together with all of HR
Thompson Bridge Seller’s right, title and interest, if any, in and to the
appurtenances pertaining thereto, including but not limited to HR Thompson
Bridge Seller’s right, title and interest in and to the streets, alleys and
right-of-ways which abut such real property, and any easement rights, air
rights, subsurface rights, development rights and water rights appurtenant to
such real property.
“Title Company” means First American Title Company, at its offices located at
601 Travis, Suite 1875, Houston, Texas 77002, Attn: Read Hammond, Telephone No.:
713-346-1652, Facsimile No.: 866-899-6403, Email: jthammond@firstam.com;
provided, however, if the Title Company Option (as defined in Section 6.3) is
exercised, “Title Company” shall be deemed revised to mean Fidelity National
Title Insurance Company, at its offices located at 5565 Glenridge Connector,
Suite 300, Atlanta, Georgia 30342, Attn: Laura W. Kaltz, Telephone No.:
404-419-3216, Facsimile 404-968-2182, Email: Laura.Kaltz@FNTG.com.
“Title Notice” has the meaning ascribed to such term in Section 6.2(a).
“Title Notice Date” has the meaning ascribed to such term in Section 6.2(a).
“Title Policy” has the meaning ascribed to such term in Section 6.3.
“To Sellers’ Knowledge” and similar terms means the present actual (as opposed
to constructive or imputed) knowledge solely of Kenton McKeehan and Chris
Buchtien without any independent investigation or inquiry whatsoever, which
individuals are familiar with the operations of each Real Property. Such
individuals are named in this Agreement solely for the purpose of establishing
the scope of Sellers’ knowledge. Such individuals shall not be deemed to be a
party to this Agreement nor to have made any representations or warranties
hereunder, and no recourse shall be had to such individuals for any of Sellers’
representations and warranties hereunder (and Purchaser hereby waives any
liability of or recourse against such individuals, who are not employees of any
Seller, but are employees of the advisor to the Seller).
“Updated Surveys” has the meaning ascribed to such term in Section 6.1.
Section 1.2
    References; Exhibits and Schedules. Except as otherwise specifically
indicated, all references in this Agreement to Articles or Sections refer to
Articles or Sections of this Agreement, and all references to Exhibits or
Schedules refer to Exhibits or Schedules attached hereto, all of which Exhibits
and Schedules are incorporated into, and made a part of, this Agreement by
reference. The words “herein,” “hereof,” “hereinafter” and words and phrases of
similar import refer to this Agreement as a whole and not to any particular
Section or Article.
ARTICLE II
    
AGREEMENT OF PURCHASE AND SALE


-9-



--------------------------------------------------------------------------------





Section 2.1
    Agreement. Sellers hereby agree to sell, convey and assign to Purchaser, and
Purchaser hereby agrees to purchase and accept from Sellers, on the Closing Date
and subject to the terms and conditions of this Agreement, the Real Properties
and the Improvements, together with all of Sellers’ right, title, and interest
in and to each of the following attributable to the Real Properties and the
Improvements: (a) the Personal Property; (b) the Tenant Leases in effect on the
Closing Date and, subject to the terms of the respective applicable Tenant
Leases, the Tenant Deposits (if any); (c) the Service Contracts in effect on the
Closing Date, except for those Service Contracts that Purchaser duly requires to
be terminated at or prior to Closing pursuant to the express terms of this
Agreement, (d) the Licenses and Permits; and (e) the Intangible Personal
Property, in each of the cases of (d) and (e) to the extent assignable without
the necessity of consent or approval and, if consent or approval is required, to
the extent any necessary consent or approval has been obtained (collectively
with the Real Properties, the “Property”).
Section 2.2
    Indivisible Economic Package. Purchaser has no right to purchase, and
Sellers have no obligation to sell, less than all of the Property, it being the
express agreement and understanding of Purchaser and Sellers that, as a material
inducement to Sellers and Purchaser to enter into this Agreement, Purchaser has
agreed to purchase, and Sellers have agreed to sell, all of the Property,
subject to and in accordance with the terms and conditions hereof.
ARTICLE III
    
CONSIDERATION
Section 3.1
    Purchase Price. The purchase price for the Property (the “Purchase Price”)
will be $77,920,000.00 ($43,000,000.00 for the Cherokee Plaza Real Property and
the Cherokee Plaza Improvements, $ 15,600,000.00 for the Sandy Plains Exchange
Real Property and the Sandy Plains Exchange Improvements and $ 19,320,000.00 for
the Thompson Bridge Commons Real Property and the Thompson Bridge Commons
Improvements) in lawful currency of the United States of America, payable as
provided in Section 3.3.
Section 3.2
    Assumption of Obligations. As additional consideration for the purchase and
sale of the Property, at Closing and effective as of Closing, Purchaser shall
(i) execute and deliver to Seller the General Conveyance, and (ii) be
responsible for certain Leasing Costs pursuant to the express provisions of
Section 10.4(e) below.
Section 3.3
    Method of Payment of Purchase Price. No later than the Deposit Time,
Purchaser will deposit in escrow with the Title Company the Purchase Price
(subject to adjustments described in Section 10.4 and any credit for the Earnest
Money Deposit being applied to the Purchase Price), together with all other
costs and amounts to be paid by Purchaser at Closing pursuant to the terms of
this Agreement, by Federal Reserve wire transfer of immediately available funds
to an account


-10-



--------------------------------------------------------------------------------





to be designated by the Title Company. No later than 4:00 p.m. Eastern time on
the Closing Date, the parties shall consummate Closing subject to the terms and
provisions of this Agreement.
ARTICLE IV
    
EARNEST MONEY DEPOSIT AND ESCROW INSTRUCTIONS
Section 4.1
    Earnest Money Deposit. Within two (2) Business Days after the Effective
Date, Purchaser shall deposit with the Title Company, in immediately available
federal funds, the sum of $3,750,000 ($1,250,000 for each Real Property) (the
“Initial Earnest Money Deposit”), which will be held in escrow by the Title
Company pursuant to the terms of this Agreement. Provided that this Agreement
remains in full force and effect, within two (2) Business Days after the
Contingency Date, Purchaser shall deposit an additional amount of $3,750,000
($1,250,000 for each Real Property) (the “Additional Earnest Money Deposit” and
together with the Initial Earnest Money Deposit, the “Earnest Money Deposit”)
with the Title Company. If Purchaser fails to deposit the Initial Earnest Money
Deposit or the Additional Earnest Money Deposit within the time periods
described above, this Agreement shall automatically terminate.
Section 4.2
    Independent Consideration. Upon the execution hereof, Purchaser shall pay to
Sellers One Hundred Dollars ($100) as independent consideration (the
“Independent Consideration”) for Purchaser’s right to purchase the Property and
Sellers’ execution, delivery, and performance of this Agreement. Notwithstanding
anything to the contrary contained herein (including any reference to the return
of the Earnest Money Deposit to Purchaser), Sellers shall, in all events, retain
the Independent Consideration, but the Independent Consideration shall be
applied as a credit against the Purchase Price at the Closing. Purchaser and
Sellers hereby acknowledge and agree that the Independent Consideration
constitutes adequate and sufficient consideration for Purchaser’s right to
purchase the Property and Sellers’ execution, delivery, and performance of this
Agreement, and that the loss of Purchaser’s ability to use the funds
constituting the Earnest Money Deposit as provided in this Agreement constitutes
further consideration therefor.
Section 4.3
    Escrow Instructions. Article IV of this Agreement constitutes the escrow
instructions of Sellers and Purchaser to the Title Company with regard to the
Earnest Money Deposit and the Closing (the “Escrow Instructions”). By its
execution of the joinder attached hereto, the Title Company agrees to be bound
by the provisions of this Article IV. If any requirements relating to the duties
or obligations of the Title Company hereunder are not acceptable to the Title
Company, or if the Title Company requires additional instructions, the parties
agree to make such deletions, substitutions and additions to the Escrow
Instructions as Purchaser and Sellers hereafter mutually approve in writing and
which do not substantially alter this Agreement or its intent. In the event of
any conflict between this Agreement and such additional escrow instructions,
this Agreement will control.
Section 4.4
    Documents Deposited into Escrow. On or before the Deposit Time, (a)
Purchaser


-11-



--------------------------------------------------------------------------------





will cause the difference between the Purchase Price and the Earnest Money
Deposit and interest thereon (subject to the prorations provided for in Section
10.4 and with the addition of all Closing costs to be paid by Purchaser) to be
transferred to the Title Company’s escrow account, in accordance with the timing
and other requirements of Section 3.3, (b) Purchaser will deliver in escrow to
the Title Company the documents described and provided for in Section 10.2, and
(c) Sellers will deliver in escrow to the Title Company the documents described
and provided for in Section 10.3.
Section 4.5
    Close of Escrow. Provided that the Title Company has not received from
Sellers or Purchaser any written termination notice as described and provided
for in Section 4.6 (or if such a notice has been previously received, the Title
Company has received a withdrawal of such notice), and subject in all events to
the terms and conditions of this Agreement and the terms and conditions of any
closing instruction letters delivered by Purchaser and/or Seller to Title
Company prior to Closing, when Purchaser and Sellers have delivered the
documents required by Section 4.4, the Title Company will:
(a)
    If applicable and when required, file with the Internal Revenue Service
(with copies to Purchaser and Sellers) the reporting statement required under
Section 6045(e) of the Internal Revenue Code and Section 4.10;
(b)
    Insert the applicable Closing Date as the date of any document delivered to
the Title Company undated, and assemble counterparts into single instruments;
(c)
    Contemporaneously (i) deliver the Deeds (and quitclaim deeds, if applicable)
to Purchaser by causing the same to immediately be recorded in the Official
Records and agreeing to obtain conformed copies of the recorded Deeds for
delivery to Purchaser and to Sellers following recording, (ii) issue to
Purchaser the Title Policy required by Section 6.3 of this Agreement, and (iii)
disburse to all applicable parties on the Closing Statement by wire transfer of
immediately available federal funds, in accordance with wiring instructions to
be obtained by the Title Company from such parties, all sums to be received by
such parties pursuant to the Closing Statement; and
(d)
    Contemporaneously deliver to Sellers and Purchaser, all remaining documents
deposited with the Title Company for delivery to such parties at the Closing.
Section 4.6
    Termination Notices. If at any time prior to 5:00 p.m. (Eastern time) on
June 29, 2016 (the “Property Approval Period”), the Title Company receives a
notice from Purchaser that Purchaser has exercised its termination right under
Section 5.4, the Title Company, within three (3) Business Days after the receipt
of such notice, will deliver the Earnest Money Deposit to Purchaser. If at any
time, except as provided in the preceding sentence, the Title Company receives a
certificate of either Sellers or of Purchaser (for purposes of this Section 4.6,
the “Certifying Party”) stating that: (a) the Certifying Party is entitled to
receive the Earnest Money Deposit pursuant to the terms


-12-



--------------------------------------------------------------------------------





of this Agreement, and (b) a copy of the certificate was delivered as provided
herein to the other party (for purposes of this Section 4.6, the “Other Party”)
prior to or contemporaneously with the giving of such certificate to the Title
Company, then, the Title Company shall notify the Other Party in writing of the
Title Company’s receipt of such certificate. Unless the Title Company has then
previously received, or receives within five (5) Business Days after such
written notification to the Other Party of the Title Company’s receipt of the
Certifying Party’s certificate, contrary instructions from the Other Party, the
Title Company, within one (1) Business Day after the expiration of the foregoing
five (5) Business Day period, will deliver the Earnest Money Deposit to the
Certifying Party, and thereupon the Title Company will be discharged and
released from any and all liability hereunder. If the Title Company receives
contrary instructions from the Other Party within five (5) Business Days
following such written notification to the Other Party of the Title Company’s
receipt of said certificate, the Title Company will not so deliver the Earnest
Money Deposit, but will continue to hold the same pursuant hereto, subject to
Section 4.7.
Section 4.7
    Joint Indemnification of Title Company; Conflicting Demands on Title
Company. If this Agreement or any matter relating hereto (other than the PTR or
the Title Policy) becomes the subject of any litigation or controversy,
Purchaser and Sellers jointly and severally, will hold Title Company free and
harmless from any loss or expense, including reasonable attorneys’ fees, that
may be suffered by it by reason thereof other than as a result of Title
Company’s gross negligence or willful misconduct. In the event conflicting
demands are made or notices served upon Title Company with respect to this
Agreement, or if there is uncertainty as to the meaning or applicability of the
terms of this Agreement or the Escrow Instructions, Purchaser and Sellers
expressly agree that the Title Company will be entitled to file a suit in
interpleader and to obtain an order from the court requiring Purchaser and
Sellers to interplead and litigate their several claims and rights among
themselves. Upon the filing of the action in interpleader and the deposit of the
Earnest Money Deposit into the registry of the court, the Title Company will be
fully released and discharged from any further obligations imposed upon it by
this Agreement after such deposit.
Section 4.8
    Maintenance of Confidentiality by Title Company. Except as may otherwise be
required by law or by this Agreement, the Title Company will maintain in strict
confidence and not disclose to anyone the existence of this Agreement, the
identity of the parties hereto, the amount of the Purchase Price, the provisions
of this Agreement or any other information concerning the transactions
contemplated hereby, without the prior written consent of Purchaser and Sellers
in each instance.
Section 4.9
    Investment of Earnest Money Deposit. Title Company will invest and reinvest
the Earnest Money Deposit, at the instruction and sole election of Purchaser,
only in (a) bonds, notes, Treasury bills or other securities constituting direct
obligations of, or guaranteed by the full faith and credit of, the United States
of America, and in no event maturing beyond the Closing Date, or (b) an
interest-bearing account at a commercial bank mutually acceptable to Sellers,
Purchaser and Title Company. The investment of the Earnest Money Deposit will be
at the sole risk of Purchaser and no loss on any investment will relieve
Purchaser of its obligations to pay to Sellers as liquidated


-13-



--------------------------------------------------------------------------------





damages the original amount of the Earnest Money Deposit as provided in Article
XIII, or of its obligation to pay the Purchase Price. All interest earned on the
Earnest Money Deposit will be the property of Purchaser and will be reported to
the Internal Revenue Service as income until such time as Sellers are entitled
to the Earnest Money Deposit pursuant to this Agreement. Purchaser will provide
the Title Company with a taxpayer identification number and will pay all income
taxes due by reason of interest accrued on the Earnest Money Deposit.
Section 4.10
    Designation of Reporting Person. In order to assure compliance with the
requirements of Section 6045 of the Internal Revenue Code of 1986, as amended
(for purposes of this Section 4.10, the “Code”), and any related reporting
requirements of the Code, the parties hereto agree as follows:
(a)
    The Title Company (for purposes of this Section 4.10, the “Reporting
Person”), by its execution hereof, hereby assumes all responsibilities for
information reporting required under Section 6045(e) of the Code.
(b)
    Sellers and Purchaser each hereby agree:
(i)
    to provide to the Reporting Person all information and certifications
regarding such party, as reasonably requested by the Reporting Person or
otherwise required to be provided by a party to the transaction described herein
under Section 6045 of the Code; and
(ii)
    to provide to the Reporting Person such party’s taxpayer identification
number and a statement (on Internal Revenue Service Form W-9 or an acceptable
substitute form, or on any other form the applicable current or future Code
sections and regulations might require and/or any form requested by the
Reporting Person), signed under penalties of perjury, stating that the taxpayer
identification number supplied by such party to the Reporting Person is correct.
(c)
    Each party hereto agrees to retain this Agreement for not less than four (4)
years from the end of the calendar year in which Closing occurred, and to
produce it to the Internal Revenue Service upon a valid request therefor.
(d)
    The addresses for Sellers and Purchaser are as set forth in Section 14.1
hereof, and the real estate subject to the transfer provided for in this
Agreement is described in Exhibit A.


-14-



--------------------------------------------------------------------------------





ARTICLE V
    
INSPECTION OF PROPERTY
Section 5.1
    Entry and Inspection.
(a)
    Through the earlier of Closing or the termination of this Agreement,
Purchaser and its agents, representatives, contractors and consultants shall
inspect and investigate the Property and shall conduct such tests, evaluations
and assessments of the Property as Purchaser deems necessary, appropriate or
prudent in any respect and for all purposes in connection with Purchaser’s
acquisition of the Property and the consummation of the transaction contemplated
by this Agreement. Subject to the provisions of this Section 5.1 and subject to
the obligations set forth in Section 5.3 below, Sellers will permit Purchaser
and its authorized agents and representatives (collectively, the “Licensee
Parties”) the right to enter upon the Real Property and Improvements at all
reasonable times, during normal business hours, to perform inspections of the
Property and communicate with Tenants and service providers; provided, however,
Purchaser shall not have the right to interview Tenants unless interviews are
coordinated through the applicable Seller and the applicable Seller shall have
the right to participate in any such interviews. Purchaser will provide to
Sellers written notice of the intention of Purchaser or the other Licensee
Parties to enter the Real Property or Improvements at least forty-eight (48)
hours prior to such intended entry and specify the intended purpose therefor and
the inspections and examinations contemplated to be made. At the applicable
Seller’s option, such Seller may be present for any such entry, inspection and
interview with any Tenants and service providers with respect to the Property
owned by such Seller. Purchaser shall have the right to conduct a Phase I
Environmental Assessment to the extent the same is to be completed by a
reputable, bonded and insured consultant licensed in the State in which the
Property is located carrying the insurance required under Section 5.3 below;
provided, however, that no invasive testing or sampling shall be conducted
during any such entry by Purchaser or any Licensee Party upon the Real Property
without the applicable Seller’s specific prior written consent, which consent
may be withheld, delayed or conditioned in such Seller’s sole and absolute
discretion; and provided, further, that prior to giving any such approval, such
Seller shall be provided with a written sampling plan in reasonable detail in
order to allow such Seller a reasonable opportunity to evaluate such proposal.
If Purchaser or the other Licensee Parties undertake any borings or other
disturbances of the soil, the soil shall be recompacted to its condition as
existed immediately before any such borings or other disturbances were
undertaken.
(b)
    Subject to the obligations set forth in Section 5.3 below, the Licensee
Parties shall have the right to communicate directly with the Authorities for
any good faith reasonable purpose in connection with this transaction
contemplated by this Agreement; provided, however, Purchaser, except with
respect to routine requests for information, shall provide Sellers at least
forty-eight (48) hours prior written notice of Purchaser’s intention to
communicate with any Authorities and the applicable Seller shall have the right
to participate in any such communications.


-15-



--------------------------------------------------------------------------------





Section 5.2
    Document Review.
(a)
    Beginning no later than two (2) Business Days following the Effective Date,
and through the earlier of Closing or the termination of this Agreement, and to
the extent not already available on the Effective Date, Sellers shall make
available, either via electronic virtual data room, by delivery of materials to
Purchaser’s representatives, by access to the Title Company’s data room, or by
being made available at the office of the Property’s property manager, the
following, to the extent in Sellers’ possession or control, to Purchaser and its
authorized agents or representatives for review, inspection, examination,
analysis and verification: (i) all existing environmental reports and studies of
the Property issued on behalf of any Seller; (ii) assessments (special or
otherwise), ad valorem and personal property tax bills, covering the three (3)
years preceding the Effective Date; (iii) Sellers’ most currently available rent
roll; (iv) operating statements and rent rolls for the stub period of the
current calendar year plus the prior two (2) calendar years; (v) copies of
Tenant Leases, Service Contracts, and Licenses and Permits; (vi) a current
inventory of the Personal Property; (vii) engineering, mechanical and other
drawings, blueprints and specifications and similar documentation relating to
the Property; (viii) copies of Sellers’ title insurance policies and surveys for
the Property; (ix) a schedule of capital expenditures at the Property for the
past 3 years; (x) copies of floor plans and marketing materials currently
utilized in marketing the Property to tenants; (xi) a current certificate of
insurance regarding property casualty insurance at the Property; (xii)
intentionally deleted; (xiii) reconciliations with respect to common area
maintenance and taxes for the last 2 calendar years; (xiv) intentionally
deleted; (xv) a leasing activity report including active lease proposals, other
prospects and the status of near-term expirations/termination options; (xvi)
utility bills for the Property for the 12 months preceding the Effective Date;
(xvii) an insurance claims history for the earlier of the last 5 years or
Seller’s period of ownership of the Property; (xviii) an accounts receivable
report for the Property; (xix) tenant and other Property files including
correspondence contained therein; and (xx) any other due diligence materials
reasonably requested by Purchaser from time to time (collectively, the
“Documents”). Purchaser acknowledges that, prior to the Effective Date,
Purchaser has received from Seller copies of Tenant Leases and Service
Contracts, including commission agreements; provided, however, that Purchaser
does not acknowledge or agree, as of the Effective Date, that same are true,
correct and complete copies of all the Tenant Leases listed on Exhibit F and the
Service Contracts listed on Exhibit B, including the commission agreements
listed on Exhibit D, and Purchaser shall continue to review such documentation
following the Effective Date. “Documents” shall not include (and Sellers shall
have no obligation to provide written materials requested by Purchaser that
constitute) (1) any document or correspondence which would be subject to the
attorney-client privilege or covered by the attorney work product doctrine; (2)
any document or item which any Seller is contractually or otherwise bound to
keep confidential; (3) any documents pertaining to the marketing of the Property
for sale to prospective purchasers; (4) any internal memoranda, reports or
assessments of Sellers or Sellers’ Affiliates to the extent relating to Sellers’
valuation of the Property; (5) any appraisals of the Property, whether prepared
internally by Sellers or Sellers’ Affiliates or externally; (6) any documents or
items which Sellers reasonably consider proprietary (such as Sellers’ or their
property managers’ operation manuals, software programs or other electronic
media or services that are subject to licenses or other agreements that are
personal to Sellers or Sellers’ property managers);


-16-



--------------------------------------------------------------------------------





(7) organizational, financial and other documents relating to Sellers or
Sellers’ Affiliates (other than evidence of due authorization and organization
as may be required under this Agreement); or (8) any materials projecting or
relating to the future performance of the Property. Except for the
representations expressly made in Section 8.1 hereof, Sellers make no other
representation or warranty as to the accuracy or completeness of any of the
Documents.
(b)
    Purchaser acknowledges that any and all of the Documents may be confidential
in nature and shall be made available to Purchaser solely to assist Purchaser in
determining the feasibility of purchasing the Property. Purchaser agrees not to
disclose the contents of the Documents, or any of the provisions, terms or
conditions contained therein, to any party outside of Purchaser’s organization
other than its attorneys, partners, accountants, consultants, advisors,
prospective lenders or prospective investors (collectively, for purposes of this
Section 5.2(b), the “Permitted Outside Parties”); provided, however, that
notwithstanding anything to the contrary provided in this Agreement, Purchaser
shall have the right to release a press notice containing such information as
Purchaser is required to include in its filing of Form 8-K with the SEC (as
defined below) reporting the entry of a “Material Definitive Agreement”
following the full execution of this Agreement. Purchaser further agrees that
within its organization, or as to Permitted Outside Parties, the Documents will
be disclosed and exhibited only to those persons within Purchaser’s organization
or to those Permitted Outside Parties who need to know such information in order
to advise Purchaser in connection with the feasibility of Purchaser’s
acquisition of the Property. Purchaser further acknowledges that the Documents
and other information relating to the leasing arrangements between Sellers and
the Tenants or prospective tenants are confidential in nature. Purchaser agrees
not to divulge the contents of such Documents and other information except in
strict accordance with the confidentiality standards set forth in Article XII
and this Section 5.2. In permitting Purchaser and the Permitted Outside Parties
to review the Documents or information to assist Purchaser, Sellers have not
waived any privilege or claim of confidentiality with respect thereto, and no
third party benefits or relationships of any kind, either express or implied,
have been offered, intended or created by Sellers and any such claims are
expressly rejected by Sellers and waived by Purchaser and the Permitted Outside
Parties, for whom, by its execution of this Agreement, Purchaser is acting as an
agent with regard to such waiver. Purchaser shall be responsible for any
breaches of confidentiality under this Agreement by any of the Permitted Outside
Parties.
(c)
    Purchaser shall promptly destroy all copies Purchaser has made (and computer
files of same) of any Documents containing confidential information before or
after the execution of this Agreement, not later than ten (10) Business Days
following the time this Agreement is terminated for any reason.
(d)
    Purchaser acknowledges that some of the Documents may have been prepared by
third parties and may have been prepared prior to each Seller’s ownership of its
Property. Purchaser hereby acknowledges that, except as expressly provided in
Section 8.1, (i) Sellers have not made and do not make any representation or
warranty regarding the truth, accuracy or


-17-



--------------------------------------------------------------------------------





completeness of the Documents or the sources thereof (whether prepared by
Sellers, Sellers’ Affiliates or any other person or entity), and (ii) Sellers
have not undertaken any independent investigation as to the truth, accuracy or
completeness of the Documents and are providing the Documents solely as an
accommodation to Purchaser.
(e)
    Notwithstanding any provision of this Agreement to the contrary, no
termination of this Agreement will terminate Purchaser’s obligations pursuant to
this Section 5.2.
Section 5.3
    Entry and Inspection Obligations.
(a)
    Purchaser agrees that in entering upon and inspecting or examining the
Property and communicating with any Tenants, Purchaser and the other Licensee
Parties will not: unreasonably disturb the Tenants or unreasonably interfere
with their use of the Property pursuant to their respective Tenant Leases;
unreasonably interfere with the operation and maintenance of the Property;
damage any part of the Property or any personal property owned or held by any
Tenant or any other person or entity; injure or otherwise cause bodily harm to
Sellers or any Tenant, or to any of their respective agents, guests, invitees,
contractors and employees, or to any other person or entity; permit any liens to
attach to the Property by reason of the exercise of Purchaser’s rights under
this Article V; interview the Tenants or service providers except in accordance
with this Article V; or reveal or disclose any information obtained concerning
the Property and the Documents to anyone outside Purchaser’s organization and
the Permitted Outside Parties, and only in accordance with the confidentiality
standards set forth in Section 5.2(b). Purchaser will: (i) maintain and cause
those entering the Property to maintain commercial general liability
(occurrence) insurance in an amount not less than Two Million and No/100 Dollars
($2,000,000.00) and on terms (including coverage for an “insured contract” with
respect to the indemnity in Section 5.3(b)) satisfactory to Sellers covering any
accident arising in connection with the presence or activities of Purchaser or
the other Licensee Parties on the Property, and deliver to Sellers a certificate
of insurance verifying such coverage and Sellers and their property manager
(Weingarten Realty Investors) being named as an additional insured on such
coverage prior to entry upon the Property; (ii) promptly pay when due the costs
of all inspections, entries, samplings and tests conducted by Purchaser and/or
any Licensee Parties and examinations done with regard to the Property; and
(iii) promptly restore the Property to its condition as existed immediately
prior to any such inspection, investigations, examinations, entries, samplings
and tests, but in no event later than ten (10) days after the damage occurs.
(b)
    Purchaser hereby indemnifies, defends and holds each Seller and all of their
members, partners, agents, officers, directors, employees, successors, assigns
and Affiliates harmless from and against any and all liens, claims, causes of
action, damages, liabilities, demands, suits, and obligations, together with all
losses, penalties, actual out-of-pocket costs and expenses relating to any of
the foregoing (including but not limited to court costs and reasonable
attorneys’ fees) (collectively, “Indemnified Liabilities”) arising out of any
personal injury or death or physical


-18-



--------------------------------------------------------------------------------





damage to property caused by inspections, investigations, examinations, entries,
samplings or tests conducted by Purchaser or any Licensee Party, whether prior
to or after the date hereof, with respect to the Property or any violation of
the provisions of this Section 5.3; provided that, for purposes of
clarification, the foregoing obligation to indemnify, defend and hold harmless
shall not apply to any Indemnified Liabilities arising by virtue of (x) the
negligence or willful misconduct of Seller or any other indemnified party, or
(y) the mere discovery of any pre-existing condition at the Property in
connection with any inspections, investigations, examinations, entries,
samplings or tests conducted by Purchaser or any Licensee Party, except and
solely to the extent of any exacerbation by Purchaser or any Licensee Party of
any such pre-existing condition.
(c)
    Notwithstanding any provision of this Agreement to the contrary, neither the
Closing nor a termination of this Agreement will terminate Purchaser’s
obligations pursuant to this Section 5.3, which shall survive Closing or
termination.
(d)
    Notwithstanding anything in this Agreement to the contrary, the Inspection
Agreement shall not be merged into this Agreement at Closing or otherwise.
Section 5.4
    Property Approval Period. Through the earlier of Closing or the termination
of this Agreement, Purchaser shall have the right to review and investigate the
Property and the items set forth in Sections 5.1 and 5.2 above (collectively,
the “Due Diligence Items”). Notwithstanding anything to the contrary provided in
this Agreement, (i) Purchaser and the Licensee Parties shall have the right to
conduct a Phase II environmental site assessment (each, a “Phase II”) with
respect to (x) the Sandy Plains Exchange Real Property and the Sandy Plains
Exchange Improvements and (y) the Thompson Bridge Commons Real Property and the
Thompson Bridge Commons Improvements and (ii) unless required by federal, state
or local law or ordinance, or unless requested in writing by Seller, Purchaser
shall not disclose the results of the Phase II to Seller. Purchaser acknowledges
and agrees that Purchaser shall have no right to terminate this Agreement
pursuant to this Section 5.4 unless Purchaser is not satisfied with the results
of either or both of the final Phase IIs for any reason or no reason in its sole
discretion during the Property Approval Period. Accordingly, Purchaser may
terminate this Agreement pursuant to the previous sentence by delivering written
notice thereof to Seller and the Title Company no later than the expiration of
the Property Approval Period, and Title Company shall return to Purchaser the
Earnest Money Deposit pursuant to the terms of Section 4.6 hereof. Following
such termination, Purchaser shall pay any cancellation fees or charges of Title
Company, and except for the Termination Surviving Obligations, the parties shall
have no further rights or obligations to one another under this Agreement. If
Purchaser fails to terminate this Agreement pursuant to this Section 5.4,
Purchaser shall be deemed to have waived its right to terminate this Agreement
as provided in this Section 5.4. If Purchaser elects to terminate this Agreement
pursuant to this Section 5.4, the Other Property Agreements shall also terminate
in accordance with Section 10.11 hereof.
Section 5.5
    Sale “As Is”. THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT


-19-



--------------------------------------------------------------------------------





HAS BEEN NEGOTIATED BETWEEN SELLERS AND PURCHASER, THIS AGREEMENT REFLECTS THE
MUTUAL AGREEMENT OF SELLERS AND PURCHASER, AND PURCHASER HAS CONDUCTED (OR WILL
CONDUCT PRIOR TO THE EXPIRATION OF THE PROPERTY APPROVAL PERIOD) ITS OWN
INDEPENDENT EXAMINATION OF THE PROPERTY. OTHER THAN ANY SPECIFIC MATTERS
REPRESENTED IN SECTION 8.1 HEREOF OR IN ANY CLOSING DOCUMENT EXECUTED BY SELLER
AT CLOSING (AS MAY BE LIMITED HEREIN, INCLUDING BY SECTION 16.1 OF THIS
AGREEMENT), BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS SECTION 5.5 ARE
LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER DIRECTLY
OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLERS OR ANY OF SELLERS’
AFFILIATES, AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO
SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE. SELLERS SPECIFICALLY
DISCLAIM, AND NEITHER SELLERS NOR ANY OF SELLERS’ AFFILIATES NOR ANY OTHER
PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE WHATSOEVER TO
PURCHASER AND, EXCEPT AS SET FORTH IN SECTION 8.1 HEREOF OR IN ANY CLOSING
DOCUMENT EXECUTED BY SELLER AT CLOSING, NO WARRANTIES OR REPRESENTATIONS OF ANY
KIND OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLERS OR RELIED UPON
BY PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION THEREOF,
INCLUDING BUT NOT LIMITED TO (A) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (B) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (C) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (D) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, (E) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN, OR UNKNOWN, OR LATENT, WITH RESPECT TO ANY REAL
PROPERTY, IMPROVEMENTS OR THE PERSONAL PROPERTY, (F) THE FINANCIAL CONDITION OR
PROSPECTS OF THE PROPERTY OR THE TENANTS AND (G) THE COMPLIANCE OR LACK THEREOF
OF ANY REAL PROPERTY OR THE IMPROVEMENTS WITH GOVERNMENTAL REGULATIONS
(INCLUDING, WITHOUT LIMITATION, ALL LAWS AND REGULATIONS PERTAINING TO
ENVIRONMENTAL MATTERS), IT BEING THE EXPRESS INTENTION OF SELLERS AND PURCHASER
THAT, EXCEPT AS EXPRESSLY SET FORTH TO THE CONTRARY IN SECTION 8.1 HEREOF OR IN
ANY CLOSING DOCUMENT EXECUTED BY SELLER AT CLOSING (AS LIMITED BY SECTION 16.1
OF THIS AGREEMENT), THE PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER
IN ITS PRESENT CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS”, WITH ALL
FAULTS. Purchaser represents that it is a knowledgeable, experienced and
sophisticated purchaser of real estate, and that it is relying solely on its own
expertise and that of Purchaser’s consultants in purchasing the Property. Upon
the consummation of Closing, Purchaser shall be deemed to have conducted such
inspections, investigations and other independent examinations of the Property
and related matters as Purchaser deems necessary, including but not limited to
the physical and environmental conditions thereof, and will rely upon same and
not upon any statements of Sellers (excluding the limited specific matters
represented by Sellers herein or in any closing document executed by Seller at
Closing as limited by Section 16.1 of this Agreement)


-20-



--------------------------------------------------------------------------------





or of any Affiliate, officer, director, employee, agent or attorney of Sellers.
Purchaser acknowledges that all information obtained by Purchaser was obtained
from a variety of sources and, except as set forth in this Agreement, Sellers
will not be deemed to have represented or warranted the completeness, truth or
accuracy of any of the Documents or other such information heretofore or
hereafter furnished to Purchaser. Upon Closing, Purchaser will assume the risk
that adverse matters, including, but not limited to, adverse physical and
environmental conditions, may not have been revealed by Purchaser’s inspections
and investigations. Purchaser further hereby assumes the risk of changes in
applicable Environmental Laws relating to past, present and future environmental
health conditions on, or resulting from the ownership or operation of, the
Property. Purchaser acknowledges and agrees that upon Closing, Sellers will sell
and convey to Purchaser, and Purchaser will accept the Property, “AS IS, WHERE
IS,” with all faults, subject to any rights granted to Purchaser hereunder which
survive Closing with respect to Seller’s representations, warranties, covenants,
agreements and obligations contained in this Agreement and/or in any closing
document executed by Seller at Closing, as limited by Section 16.1 of this
Agreement. Purchaser further acknowledges and agrees that there are no oral
agreements, warranties or representations, collateral to or affecting the
Property, by Sellers, an Affiliate of Sellers, any agent of Sellers or any third
party. Sellers are not liable or bound in any manner by any oral or written
statements, representations or information pertaining to the Property furnished
by any real estate broker, agent, employee, servant or other person, unless the
same are specifically set forth or referred to herein. Purchaser acknowledges
that the Purchase Price reflects the “AS IS, WHERE IS” nature of this sale and
any faults, liabilities, defects or other adverse matters that may be associated
with the Property. Purchaser, with Purchaser’s counsel, has fully reviewed the
disclaimers and waivers set forth in this Agreement, and understands the
significance and effect thereof. Purchaser acknowledges and agrees that the
disclaimers and other agreements set forth herein are an integral part of this
Agreement, and that Sellers would not have agreed to sell the Property to
Purchaser for the Purchase Price without the disclaimer and other agreements set
forth in this Agreement. The terms and conditions of this Section 5.5 will
expressly survive the Closing and will not merge with the provisions of any
closing documents.
Section 5.6
    Purchaser’s Release of Sellers.
(a)
    Sellers Released From Liability. Except with respect to, and in connection
with, any rights granted to Purchaser hereunder which survive Closing with
respect to Seller’s representations, warranties, covenants, agreements and
obligations contained in this Agreement and/or in any closing document executed
by Seller at Closing, as limited by Section 16.1 of this Agreement, Purchaser,
on behalf of itself and its partners, officers, directors, agents, controlling
persons and Affiliates, hereby releases each Seller and Sellers’ Affiliates and
their respective partners, members, owners, officers, directors, agents,
representatives and controlling persons (collectively, the “Seller Released
Parties”) from any and all liability, responsibility, penalties, fines, suits,
demands, actions, losses, damages, expenses, causes of action, proceedings,
judgments, executions, costs of any kind or nature whatsoever and claims that
Purchaser may have against Sellers and/or the other Seller Released Parties
(collectively, “Claims”) arising out of or related to any matter or any nature
relating to the Property or its condition (including, without limitation, the


-21-



--------------------------------------------------------------------------------





presence in the soil, soil gas, air, structures and surface and subsurface
waters, of any Hazardous Substances or any chemical, material or substance that
may in the future be determined to be toxic, hazardous, undesirable or subject
to regulation and/or that may need to be specially treated, handled and/or
removed from the Property under current or future federal, state and local laws,
regulations or guidelines, any latent or patent construction defects, errors or
omissions, compliance with law matters, any statutory or common law right
Purchaser may have for property damage Claims, bodily injury Claims,
contribution or cost recovery Claims or any other Claims under Environmental
Laws and/or to receive disclosures from Sellers, including, without limitation,
any disclosures as to the Property’s location within areas designated as subject
to flooding, fire, seismic or earthquake risks by any federal, state or local
entity, the need to obtain flood insurance, the certification of water heater
bracing and/or the advisability of obtaining title insurance, or any other
condition or circumstance affecting the Property, its financial viability, use
of operation, or any portion thereof), valuation, salability or utility of the
Property, or its suitability for any purpose. Without limiting the foregoing,
except with respect to, and in connection with, any rights granted to Purchaser
hereunder which survive Closing with respect to Seller’s representations,
warranties, covenants, agreements and obligations contained in this Agreement
and/or in any closing document executed by Seller at Closing, as limited by
Section 16.1 of this Agreement, Purchaser specifically releases each Seller and
the Seller Released Parties from any claims Purchaser may have against Sellers
and/or the other Seller Released Parties now or in the future arising from the
environmental condition of the Property or the presence of Hazardous Substances
or contamination on or emanating from the Property, including any rights of
contribution or indemnity. The foregoing waivers and releases by Purchaser shall
survive either (i) the Closing and shall not be deemed merged into the
provisions of any closing documents, or (ii) any termination of this Agreement.
(b)
    Purchaser’s Waiver of Objections. Purchaser acknowledges that it has (or
shall have prior to Closing) inspected the Property, observed its physical
characteristics and existing conditions and had the opportunity to conduct such
investigations and studies on and off said Property and adjacent areas as it
deems or deemed necessary, and except with respect to, and in connection with,
any rights granted to Purchaser hereunder which survive Closing with respect to
Seller’s representations, warranties, covenants, agreements and obligations
contained in this Agreement and/or in any closing document executed by Seller at
Closing, as limited by Section 16.1 of this Agreement, Purchaser hereby waives
any and all objections to or complaints (including but not limited to actions
based on federal, state or common law and any private right of action under
CERCLA, RCRA or any other state and federal law to which the Property are or may
be subject, including any rights of contribution or indemnity) which Purchaser
may have against each Seller, its Affiliates, or their respective officers,
directors, partners, members, owners, employees or agents regarding physical
characteristics and existing conditions, including without limitation structural
and geologic conditions, subsurface soil and water conditions and solid and
hazardous waste and Hazardous Substances on, under, adjacent to or otherwise
affecting the Property or related to prior uses of the Property.
(c)
    Purchaser Assumes Risks of Change in Laws. Purchaser further hereby assumes
the risk of changes in applicable laws and regulations relating to past, present
and future


-22-



--------------------------------------------------------------------------------





environmental, safety or health conditions on, or resulting from the ownership
or operation of, the Property, and the risk that adverse physical
characteristics and conditions, including without limitation the presence of
Hazardous Substances or other substances, may not be revealed by its
investigation.
(d)
    Flood Hazard Zone. Purchaser acknowledges that if the Real Property is
located in an area which the Secretary of the Department of Housing and Urban
Development has found to have special flood hazards, then pursuant to the
National Flood Insurance Program, Purchaser will be required to purchase flood
insurance in order to obtain a loan secured by the Real Property from a
federally regulated financial institution or a loan insured or guaranteed by an
agency of the United State government. Sellers shall have no responsibility to
determine whether the Real Property is located in an area which is subject to
the National Flood Insurance Program.
(e)
    Survival. The provisions of this Section 5.6 shall survive either (i) the
Closing and shall not be deemed merged into the provisions of any Closing
Documents, or (ii) any termination of this Agreement.
(f)
    No Third Party Releases. Notwithstanding anything to the contrary provided
in this Agreement, the provisions of this Section 5.6 shall not be deemed to
release Sellers or the Seller Released Parties from any liability,
responsibility, penalties, fines, suits, demands, actions, losses, damages,
expenses, causes of action, proceedings, judgments, executions, costs of any
kind or nature whatsoever by any parties, including Authorities, other than
Purchaser.
ARTICLE VI
    
TITLE AND SURVEY MATTERS
Section 6.1
    Survey. Prior to the execution and delivery of this Agreement, Sellers have,
at their own cost, delivered to Purchaser a copy of (a) that certain survey of
the Cherokee Plaza Real Property, dated March 25, 2016, prepared by Bock and
Clark Corporation (the “Updated Cherokee Plaza Survey”), (b) that certain survey
of the Sandy Plains Exchange Real Property, dated March 31, 2016, prepared by
Bock and Clark Corporation (the “Updated Sandy Plains Exchange Survey”) and (c)
that certain survey of the Thompson Bridge Commons Real Property, dated April 7,
2016, prepared by Bock and Clark Corporation (the “Updated Thompson Bridge
Commons Survey” and collectively with the Updated Cherokee Plaza Survey and the
Updated Sandy Plains Exchange Survey, the “Updated Surveys”). Sellers shall have
no obligation to obtain any modification, update, or recertification of the
Updated Surveys. Any such modification, update or recertification of the Updated
Surveys may be obtained by Purchaser at its sole cost and expense.


-23-



--------------------------------------------------------------------------------





Section 6.2
    Title and Survey Review.
(e)
    Prior to the execution and delivery hereof, Seller has caused the Title
Company to furnish or otherwise make available to Purchaser (i) a preliminary
title commitment for the Cherokee Plaza Real Property dated with an effective
date of February 25, 2016 (the “Cherokee Plaza PTR”), (ii) a preliminary title
commitment for the Sandy Plains Exchange Real Property dated with an effective
date of February 19, 2016 (the “Sandy Plains Exchange PTR”) and (iii) a
preliminary title commitment for the Thompson Bridge Commons Real Property dated
with an effective date of February 21, 2016 (the “Thompson Bridge Commons PTR”
and collectively with Cherokee Plaza PTR and the Sandy Plains Exchange PTR, the
“PTRs”), and copies of all underlying title documents described in the PTRs.
Purchaser shall have until June 14, 2016 (the “Title Notice Date”) to provide
written notice (the “Title Notice”) to Sellers and Title Company of any matters
shown on the PTRs and/or the Updated Surveys which are not satisfactory to
Purchaser. If Sellers have not received such written notice from Purchaser by
the Title Notice Date, Purchaser shall be deemed to have unconditionally
approved the specific exceptions to title expressly provided in the PTRs and all
matters revealed in the Updated Surveys, subject to Sellers’ obligations set
forth in Section 6.2(c) below and as otherwise expressly provided in this
Agreement. Except as expressly provided herein, Sellers shall have no obligation
whatsoever to expend or agree to expend any funds, to undertake or agree to
undertake any obligations, or otherwise to cure or agree to cure any title
objections. To the extent Purchaser timely delivers a Title Notice, then Sellers
shall deliver, no later than June 17, 2016, written notice to Purchaser and
Title Company identifying which disapproved items, if any, Sellers shall be
obligated to cure by Closing (by either having the same removed as an exception
in the applicable PTR or by otherwise obtaining affirmative insurance over the
same as part of the final Title Policy, such affirmative insurance to be
acceptable to Purchaser in its sole and absolute discretion) (“Sellers’
Response”). If Sellers do not deliver Sellers’ Response prior to such date,
Sellers shall be deemed to have elected to not remove or otherwise cure any
exceptions disapproved by Purchaser. If Sellers elect, or are deemed to have
elected, not to remove or otherwise cure an exception disapproved in Purchaser’s
Title Notice, Purchaser shall have until the Contingency Date to (i) deliver a
written notice terminating this Agreement (“Termination Notice”) to Sellers and
Title Company terminating this Agreement as set forth in Section 5.4 above, or
(ii) waive any such objection to the PTRs and the Updated Surveys (whereupon
such objections shall be deemed Permitted Exceptions for all purposes hereof).
If Sellers and Title Company have not received a Termination Notice from
Purchaser by the Contingency Date, such failure to deliver same shall be deemed
Purchaser’s waiver of all objections to the PTRs and the Updated Surveys that
Seller did not agree to cure by Closing, subject to Sellers’ obligations set
forth in Section 6.2(c) below and as otherwise expressly provided in this
Agreement.
(f)
    Purchaser may, at or prior to Closing, notify Sellers in writing (the “Gap
Notice”) of any objections to title (i) raised by the Title Company between the
Title Notice Date and the Closing, (ii) not disclosed in writing by the Title
Company to Purchaser by 3:00 p.m. Eastern Time on the second Business Day
preceding the Title Notice Date, and/or (iii) not disclosed in writing by
Sellers to Purchaser and the Title Company by 3:00 p.m. Eastern Time on the
second


-24-



--------------------------------------------------------------------------------





Business Day preceding the Title Notice Date (“New Exceptions”); provided that
Purchaser must notify Sellers of any objection to any such New Exception prior
to the date which is the earlier to occur of (x) three (3) Business Days after
receipt of an updated PTR revealing the existence of such New Exception and (y)
the Closing Date. If Purchaser fails to deliver to Sellers a notice of
objections on or before such date, Purchaser will be deemed to have waived any
objection to the New Exceptions, and the New Exceptions will be included as
Permitted Exceptions. Sellers will have two (2) days from the receipt of
Purchaser’s notice (and, if necessary, Sellers may extend the Closing Date to
provide for such two (2) day period and for two (2) days following such period
for Purchaser’s response), within which time Sellers may, but is under no
obligation to, remove same as an exception in the applicable PTR or otherwise
obtain affirmative insurance over same as part of the final Title Policy, such
affirmative insurance to be acceptable to Purchaser in its sole and absolute
discretion. If, within the two (2) day period, Sellers do not remove such
objectionable New Exceptions in the applicable PTR or otherwise obtain
affirmative insurance over same as part of the final Title Policy (such
affirmative insurance to be acceptable to Purchaser in its sole and absolute
discretion objectionable), then Purchaser may terminate this Agreement upon
delivering a Termination Notice to Sellers in accordance with Section 5.4 above
no later than the date that is two (2) Business Days following the expiration of
the two (2) day cure period (and Closing shall automatically be extended to
permit such 2 Business Day Period to run), in which case Purchaser shall be
entitled to return of the Earnest Money Deposit. If Purchaser fails to terminate
this Agreement in the manner set forth above, the New Exceptions (except those
Sellers have removed as an exception in the applicable PTR or otherwise
affirmatively insured over on terms acceptable to Purchaser in its sole and
absolute discretion) will be included as Permitted Exceptions.
(g)
    Notwithstanding any provision of this Agreement to the contrary including,
but not limited to Section 6.2 hereof, (A) at or prior to Closing, Sellers shall
cause the removal of all exceptions to title to the Real Properties and
Improvements from each PTR and each related Title Policy relating to monetary
liens, security liens and interests, mechanic’s liens, judgment liens and/or tax
liens affecting the Property arising by, through or under Seller, other than
liens caused by Tenants or Purchaser or its agents or the lien for ad valorem
taxes and assessments for tax years not yet due and payable (collectively, the
“Must-Cure Matters”), (B) in no event shall any Must-Cure Matter be deemed a
Permitted Exception under this Agreement, and (C) if Sellers fail to satisfy its
obligations under Section 6.2(c)(A) hereof with respect to any Must-Cure Matter,
then (i) Sellers shall be in default under this Agreement, and (ii) in lieu of
pursuing specific performance or any other remedy against Sellers pursuant to
the terms of Section 13.1 hereof, Purchaser shall have the right on behalf of
Sellers to satisfy such obligations at Closing and all of Purchaser’s actual
out-of-pocket costs and expenses actually incurred in connection with same shall
be credited against the Purchase Price at Closing.
Section 6.3
    Title Insurance. At the Closing, and as a condition thereto, the Title
Company shall issue to Purchaser an ALTA extended coverage Owner’s Policy of
Title Insurance (the “Title Policy”) with liability in the amount of the
Purchase Price, showing title to the Real Properties vested in the Purchaser,
with such endorsements as Purchaser shall request and Title Company shall have
agreed to issue same, subject only to: (i) the pre-printed standard exceptions
in such Title Policy that are


-25-



--------------------------------------------------------------------------------





not customarily deleted at closings following the Title Company’s receipt of all
Schedule B-1 or Schedule C (as applicable) requirements contained in the PTRs,
(ii) exceptions approved or deemed approved by Purchaser pursuant to Section 6.2
above, (iii) the Tenant Leases, (iv) any taxes and assessments for any year that
are not yet due and payable as of the Closing, (v) [intentionally deleted], (vi)
a specific, itemized list of adverse matters shown on the Updated Survey, or any
updates thereto, that are approved or deemed approved by Purchaser pursuant to
Section 6.2 above or shown on the PTRs, (vii) any matters which are
affirmatively insured over on terms acceptable to Purchaser in its sole and
absolute discretion, and (viii) any exceptions arising from Purchaser’s actions
(collectively, the “Permitted Exceptions”). In the event Purchaser elects not to
pay for any additional premium for the ALTA extended coverage policy, then the
Title Policy to be issued as of the Closing shall be a standard ALTA Owner’s
Policy of Title Insurance which shall include, among other things, a general
survey exception. It is understood that Purchaser may request a number of
endorsements to the Title Policy, but the issuance of any such endorsements
shall not be a condition to Closing. If (i) the Title Company (A) is unable or
unwilling to consummate Closing or to otherwise delete or revise any title
exception, issue any endorsement or commit to any specific coverage or
affirmative title insurance requested by Purchaser with respect to the Title
Policy or any title policy requested by Purchaser’s lender (such requested
insurance, the “Requested Insurance”), or (B) requires that Purchaser, Seller,
Purchaser’s lender or any other third party provide any affidavits, indemnities,
agreements, due diligence or other documentation in order for the Title Company
to consummate Closing or to otherwise provide the Requested Insurance, (ii)
Purchaser provides written evidence (which may be via electronic mail) to
Sellers of such inability or unwillingness of, or requirements by, the Title
Company to provide the Requested Insurance, and (iii) Purchaser provides written
evidence to Sellers that Fidelity National Title Insurance Company (“Fidelity”)
has committed to consummate Closing or to otherwise provide the Requested
Insurance without requiring the satisfaction of any requirements of Title
Company being contested by Purchaser, Purchaser shall have the right (the “Title
Company Option”) to transfer responsibility as the Title Company hereunder to
Fidelity by written notice to Seller. If Purchaser properly exercises the Title
Company Option, (w) Title Company, Seller and Purchaser shall cause the Earnest
Money Deposit to be transferred to Fidelity, (x) Fidelity shall execute a
revised Title Company Joinder page to this Agreement upon receipt of the Earnest
Money Deposit, (y) the Closing Extension Conditions shall be modified to remove
the condition precedent described in Section 10.8(b), and (z) Seller shall not
be required to modify the form of Owner Affidavit attached hereto as Exhibit K
except to change the name of the Title Company to Fidelity.
ARTICLE VII
    
INTERIM OPERATING COVENANTS AND ESTOPPELS
Section 7.1
    Interim Operating Covenants. Each Seller covenants to Purchaser that as to
the Property owned by such Seller, such Seller will:
(h)
    Operations. From the Effective Date until Closing, continue to operate,
manage and maintain the Real Property and Improvements owned by it in the
ordinary course of


-26-



--------------------------------------------------------------------------------





such Seller’s business and substantially in accordance with such Seller’s
present practice, subject to ordinary wear and tear and Article IX of this
Agreement.
(i)
    Maintain Insurance. From the Effective Date until Closing, maintain fire and
extended coverage insurance on the Improvements owned by it which is at least
equivalent in all material respects to such Seller’s insurance policies covering
the Improvements owned by it as of the Effective Date.
(j)
    Personal Property. From the Effective Date until Closing, not transfer or
remove any Personal Property owned by it from the Improvements owned by it
except for the purpose of repair or replacement thereof, and provided that such
removed Personal Property shall be repaired or replaced prior to Closing. Any
items of Personal Property replaced after the Effective Date will be installed
prior to Closing and will be of substantially similar quality of the item of
Personal Property being replaced.
(k)
    Leases. From the Effective Date until the expiration of the Property
Approval Period, not enter into any new lease or any amendments, expansions or
renewals of Tenant Leases, or terminate any Tenant Lease, without the prior
written consent of Purchaser, which consent will not be unreasonably withheld,
delayed or conditioned. From the expiration of the Property Approval Period
until the Closing, not enter into any new lease or any amendments, expansions or
renewals of Tenant Leases, or terminate any Tenant Lease, without the prior
written consent of Purchaser, which consent may be withheld in Purchaser’s sole
discretion. Notwithstanding anything to the contrary provided in this Section
7.1(d), (i) nothing herein shall be deemed to require Purchaser’s consent to any
expansion or renewal which such Seller, as landlord, is required to honor
pursuant to any Tenant Lease in existence as of the Effective Date, and (ii)
except as provided in item (i) in this Section 7.1(d), from the Effective Date
through Closing, Seller shall not, without first obtaining the prior written
consent of Purchaser which may be withheld in Purchaser’s sole discretion, enter
into any new lease or any amendments, expansions or renewals of Tenant Leases
that will require Purchaser, as landlord, following Closing to pay or be subject
to any Leasing Costs.
(l)
    Service Contracts. From the Effective Date until Closing, not enter into, or
renew the term of, any service contract, other than in the ordinary course of
business, unless such service contract is terminable on thirty (30) days (or
less) prior notice without penalty, fee or premium or unless Purchaser consents
thereto in writing, which consent will not be unreasonably withheld, delayed or
conditioned; provided, however, that Purchaser may withhold such consent in
Purchaser’s sole discretion following the expiration of the Property Approval
Period.
(m)
    Notices. To the extent received by such Seller, from the Effective Date
until Closing, promptly deliver to Purchaser copies of written default notices,
notices of lawsuits and notices of violations affecting such Seller’s Property.


-27-



--------------------------------------------------------------------------------





(n)
    Encumbrances. Without Purchaser’s prior written approval in its sole
discretion, not voluntarily subject such Seller’s Property to any additional
liens, encumbrances, covenants or easements unless released prior to Closing.
(o)
    Cherokee Plaza Detention Pond. Prior to August 15, 2016, HR Venture
Properties I Seller hereby covenants to fully satisfy all of the best management
practices for structural components, sediment capacity and maintenance of the
detention pond serving the Cherokee Plaza Real Property in order to restore
and/or enhance the effectiveness of the detention pond as required by the City
of Brookhaven pursuant to (i) that certain letter from the City of Brookhaven
dated June 15, 2016, and (ii) that certain inspection report for such detention
pond prepared by Aquascape Environmental, dated April 11, 2016.
Whenever in this Section 7.1, a Seller is required to obtain Purchaser’s
approval with respect to any transaction described therein, Purchaser shall,
within five (5) Business Days after receipt of such Seller’s request therefor,
notify such Seller of its approval or disapproval of same and, if Purchaser
fails to notify such Seller of its approval within said five (5) Business Day
period, Purchaser shall be deemed to have approved same.
Section 7.2
    Tenant Lease Estoppels; SNDAs and Other Estoppels.
(e)
    It will be a condition to Purchaser’s obligation to consummate Closing that
each Seller obtain and deliver to Purchaser executed Acceptable Estoppel
Certificates from (i) each of the major tenants leasing space in such Seller’s
Improvements listed on Exhibit C-1 (“Major Tenants”), which Major Tenants
include all Tenants leasing over 20,000 rentable square feet at the Improvements
located on such Real Property, and (ii) from Tenants (exclusive of any and all
Major Tenants) collectively leasing at least seventy five percent (75%) in the
aggregate of the rentable square feet located on each Real Property, exclusive
of the rentable square feet leased by Major Tenants. “Acceptable Estoppel
Certificates” are estoppel certificates in substantially the form of the
estoppel certificate attached hereto as Exhibit C-2, which shall not contain any
material modifications or inconsistencies with respect to the rent roll and the
Tenant Leases and which shall not disclose any alleged default or unfulfilled
material obligation on the part of the landlord not previously disclosed in
writing to Purchaser in this Agreement; provided that an estoppel certificate
executed by a Tenant either: (x) in the form prescribed by its Tenant Lease (y)
with respect to a regional or national Tenant, in the standard form generally
used by such Tenant, or (z) in the form attached hereto as Exhibit C-2 but for
which Section 12 or Section 13 thereof shall have been deleted, shall each
constitute an Acceptable Estoppel Certificate if it is otherwise consistent with
this Section 7.2 and the factual information contained in the estoppels
distributed to such Tenants pursuant to the provisions of this Section 7.2.
Notwithstanding anything contained herein to the contrary, in no event shall a
Seller’s failure to obtain the required number of Acceptable Estoppel
Certificates in accordance with the provisions of this Section 7.2 constitute a
default by such Seller under this Agreement. Purchaser’s sole and exclusive
remedy for a failure of the condition to obtain


-28-



--------------------------------------------------------------------------------





the required number of Acceptable Estoppel Certificates shall be to terminate
this Agreement and receive a refund of the Earnest Money Deposit. Prior to
delivery of the forms of estoppel certificates to the Tenants including, but not
limited to, the Major Tenants, each Seller will deliver to Purchaser for each
Tenant completed forms of estoppel certificates, in the form attached hereto as
Exhibit C-2 or such forms as required by the applicable Major Tenant Tenant
Lease and containing the information contemplated thereby. Within three (3)
Business Days following Purchaser’s receipt thereof, Purchaser will send to
Sellers notice either (A) approving such forms as completed by Sellers or (B)
setting forth in detail all changes to such forms which Purchaser reasonably
believes to be appropriate to make the completed forms of estoppel certificates
accurate and complete. Sellers will make such changes to the extent Sellers
agree such changes are appropriate, except that Sellers will not be obligated to
make any changes which request more expansive information than is contemplated
by Exhibit C-2 or the form required by the applicable Major Tenant Tenant Lease.
Purchaser’s failure to respond within such three (3) Business Day period shall
be deemed approval of such estoppel certificate.
(f)
    [Intentionally Deleted].
(g)
    Seller shall deliver to Tenants, Subordination, Non-Disturbance and
Attornment Agreements (“SNDAs”) as may be required by Purchaser’s lender(s);
provided however, nothing contained in this Agreement shall obligate Seller to
obtain any SNDAs, and delivery of any SNDAs shall not be a condition to
Purchaser’s obligation to close on the purchase of the Property pursuant to the
terms of this Agreement.
(h)
    Seller shall request an estoppel certificate from all applicable parties
under the Declarations of Covenants and Restrictions (or other similar
instruments) affecting the Property which have been requested by Purchaser prior
to the Effective Date confirming that the Seller and the Property are in
compliance with the terms of such Declarations of Covenants and Restrictions and
that all sums, if any, payable with respect to the Property under such
Declarations have been paid in full; provided however, nothing contained in this
Agreement shall obligate Seller to obtain any such estoppel certificates, and
delivery of any such estoppel certificates shall not be a condition to
Purchaser’s obligation to close on the purchase of the Property pursuant to the
terms of this Agreement.
Section 7.3
    OFAC. Pursuant to United States Presidential Executive Order 13224
(“Executive Order”), Sellers are required to ensure that it does not transact
business with persons or entities determined to have committed, or to pose a
risk of committing or supporting, terrorist acts and those persons (i) described
in Section 1 of the Executive Order or (ii) listed in the “Alphabetical Listing
of Blocked Persons, Specially Designated Nationals, Specially Designated
Terrorists, Specially Designated Global Terrorists, Foreign Terrorist
Organizations, and Specially Designated Narcotics Traffickers” published by the
United States Office of Foreign Assets Control (“OFAC”), 31 C.F.R. Chapter V,
Appendix A, as in effect from time to time (as to (i) and (ii), a “Blocked
Person”). If


-29-



--------------------------------------------------------------------------------





Sellers learn that Purchaser is, becomes, or appears to be a Blocked Person,
Sellers may delay the sale contemplated by this Agreement pending Sellers
conclusion of its investigation into the matter of Purchaser’s status as a
Blocked Person. If Sellers determine that Purchaser is or becomes a Blocked
Person, Sellers shall have the right to immediately terminate this Agreement and
take all other actions necessary, or in the opinion of Sellers, appropriate to
comply with applicable law and Purchaser shall receive a return of the Earnest
Money Deposit. The provisions of this Section 7.3 will survive termination of
this Agreement.
ARTICLE VIII
    
REPRESENTATIONS AND WARRANTIES
Section 8.1
    Sellers’ Representations and Warranties. Except as otherwise expressly
provided in any closing document delivered by Seller at Closing and in Section
11.1 of this Agreement, the following constitute the sole representations and
warranties of Sellers with respect to the purchase and sale of the Properties
contemplated hereby. Subject to the limitations set forth in Article XVI of this
Agreement, each Seller represents and warrants to Purchaser the following as of
the Effective Date as to itself and the Property owned by such Seller:
(i)
    Status. Such Seller is a limited liability company duly organized and
validly existing under the laws of the State of Delaware, and is qualified to
transact business within the State of Georgia.
(j)
    Authority; Enforceability. The execution and delivery of this Agreement by
such Seller and the performance by such Seller of its obligations hereunder has
been or will be duly authorized by all necessary action on the part of such
Seller, and this Agreement constitutes the legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its terms,
subject to equitable principles and principles governing creditors’ rights
generally.
(k)
    Non-Contravention. The execution and delivery of this Agreement by such
Seller and the performance by such Seller of such Seller’s obligations under
this Agreement will not violate any judgment, order, injunction, decree,
regulation or ruling of any court or Authority or conflict with, result in a
breach of, or constitute a default under the organizational documents of such
Seller, any note or other evidence of indebtedness, any mortgage, deed of trust
or indenture (except for such approvals needed from the current mortgage lender
in order to secure the release of the lien on the Property owned by such Seller
as part of Closing), or any lease or other material agreement or instrument to
which such Seller is a party or by which it is bound.
(l)
    Suits and Proceedings, No Violation Notices. Except as listed in Exhibit E,
there are no legal actions, suits or similar proceedings pending and served, or
to such Seller’s Knowledge, threatened (in writing) against the Property owned
by such Seller, relating to the


-30-



--------------------------------------------------------------------------------





Property owned by such Seller, or such Seller’s ownership or operation of the
Property owned by such Seller, including without limitation, condemnation,
takings by an Authority or similar proceedings (collectively, “Suits and
Proceedings”), which Suits and Proceedings individually or in the aggregate
would have an adverse effect on the Property owned by such Seller; provided,
however, that, to Seller’s Knowledge, Exhibit E is a true, complete and correct
list of all Suits and Proceedings. Further, Seller has received no written
notice from any Authority alleging that the Property is in violation of
applicable laws, ordinances or regulations which remain uncured.
(m)
    No Bankruptcy. Such Seller has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy, admitted in writing
its inability to pay its debts as they come due, or made an offer of settlement,
extension or composition to its creditors generally, and such Seller has
received no written notice of and has no knowledge of (i) the filing of any
involuntary petition by such Seller’s creditors, (ii) the appointment of a
receiver to take possession of all, or substantially all, of such Seller’s
assets, or (iii) the attachment or other judicial seizure of all, or
substantially all, of such Seller’s assets.
(n)
    Non-Foreign Entity. Such Seller is not a “foreign person” or “foreign
corporation” as those terms are defined in the Internal Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
(o)
    Tenant Leases and Tenants. As of the Effective Date, the list of Tenants set
forth on Exhibit F attached hereto constitutes all of the Tenants under Tenant
Leases affecting the Real Property and Improvements owned by such Seller that
were entered into by such Seller and, to such Seller’s Knowledge, all of the
Tenants under Tenant Leases affecting the Real Property and Improvements owned
by such Seller that were entered into prior to such Seller’s acquisition of the
Property. As of the Effective Date, there are no written leases or occupancy
agreements affecting the Real Property and Improvements owned by such Seller
executed by such Seller or, to such Seller’s Knowledge, by which such Seller is
bound other than the Tenant Leases listed on Exhibit F. The copies of the Tenant
Leases executed by such Seller and the guaranties accompanying such Tenant
Leases that have been provided or made available to Purchaser are true, correct
and complete, and to such Seller’s Knowledge the copies of the other Tenant
Leases and accompanying guaranties that have been provided or made available to
Purchaser are true, correct and complete in all material respects. Except as
disclosed on Exhibits F-1 through F-3, such Seller has not received written
notice of any termination or uncured default by any party under any Tenant
Lease, and such Seller has not given written notice of any default to any Tenant
under any Tenant Lease that remains outstanding as of the Effective Date.
(p)
    Service Contracts; Commission Agreements. The Documents made available to
Purchaser pursuant to Section 5.2(a) hereof include copies of all Service
Contracts listed on Exhibit B under which such Seller is currently paying for
services rendered in connection with the Property owned by such Seller,
including all of the commission agreements affecting the


-31-



--------------------------------------------------------------------------------





Property owned by such Seller listed on Exhibit D, except for the property
management agreement with such Seller’s property manager (the “Management
Agreement”). As of the Effective Date, Exhibit B is a true and correct list of
all Service Contracts in effect and such Seller has delivered or made available
to Purchaser for review, true and complete copies of all Service Contracts
affecting the Property owned by such Seller, as set forth on Exhibit B. As of
the Effective Date, Exhibit D is a true and correct list of the commission
agreements affecting the Property owned by such Seller in effect as of the date
hereof and such Seller has delivered or made available to Purchaser for review,
true and complete copies of all commission agreements affecting the Property
owned by such Seller set forth on Exhibit D, except for the Management
Agreement. Except as disclosed on Exhibit B, such Seller has not received
written notice of any termination or uncured default by any party under any
Service Contract affecting the Property owned by such Seller.
(q)
    Leasing Costs. Except as set forth on Exhibit G attached hereto, there are
no unpaid Leasing Costs currently due and payable with respect to any Tenant
Leases affecting the Property owned by such Seller that are in effect as of the
Closing Date.
(r)
    Available Environmental Reports; Violations. To such Seller’s Knowledge, (i)
such Seller has provided or made available to Purchaser all third-party reports
in the possession of Seller that pertain to the analysis of Hazardous Substances
at the Property owned by such Seller, (ii) such Seller has not received any
written notice from any Authority or employee or agent thereof whereby such
Authority or employee or agent has determined, or threatens to determine, that
there is a presence, release or threat of release or placement on, in or from
the Property of any Hazardous Substance, and (iii) the Property is not in
violation of any Environmental Laws.
(s)
    Employee Matters. Such Seller has no employees at the Property owned by such
Seller.
(t)
    Prohibited Persons. Neither such Seller, nor any Affiliate of such Seller
nor any Person that directly or indirectly owns 10% or more of the outstanding
equity in such Seller (each, a “Seller Person”), is, or has been determined by
the U.S. Secretary of the Treasury to be acting on behalf of, a Blocked Person,
or has otherwise been designated as a Person (i) with whom an entity organized
under the laws of the United States is prohibited from entering into
transactions or (ii) from whom such an entity is prohibited from receiving money
or other property or interests in property, pursuant to the Executive Order or
otherwise. In addition, no Seller Person is located in, or operating from, a
country subject to U.S. economic sanctions administered by OFAC.
(u)
    Guarantor. Upon the consummation of Closing, Guarantor (as defined below),
shall have received adequate consideration for Guarantor’s execution and
delivery of the Guaranty (as defined below).


-32-



--------------------------------------------------------------------------------





(v)
    No Title Defaults. To Seller’s Knowledge, neither Seller nor any party to
the following instruments of record is in default under such instruments, and no
event has occurred which, with the giving of notice or passage of time, or both,
could result in such default: Cherokee Plaza Shopping Center Restrictive
Covenants Agreement with respect to the Cherokee Plaza Real Property by Cherokee
Plaza Associates, L.L.C. and The Great Atlantic & Pacific Tea Company, dated
July 1, 1996, and recorded in Deed Book 9067, Page 277, DeKalb County, Georgia
Records, as amended by that certain First Amendment to Cherokee Plaza Shopping
Center Restrictive Covenants Agreement dated October 1, 1996, and recorded in
Deed Book 9255, Page 796, aforesaid records.
Section 8.2
    Purchaser’s Representations and Warranties. Purchaser represents and
warrants to Sellers the following:
(a)
    Status. Purchaser is a limited liability company duly organized and validly
existing under the laws of the State of Maryland.
(b)
    Authority; Enforceability. The execution and delivery of this Agreement and
the performance of Purchaser’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Purchaser and its constituent
owners and/or beneficiaries and this Agreement constitutes the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms, subject to equitable principles and principles governing
creditors’ rights generally.
(c)
    Non-Contravention. The execution and delivery of this Agreement by Purchaser
and the consummation by Purchaser of the transactions contemplated hereby will
not violate any judgment, order, injunction, decree, regulation or ruling of any
court or Authority or conflict with, result in a breach of, or constitute a
default under the organizational documents of Purchaser, any note or other
evidence of indebtedness, any mortgage, deed of trust or indenture, or any lease
or other material agreement or instrument to which Purchaser is a party or by
which it is bound.
(d)
    Consents. No consent, waiver, approval or authorization is required from any
person or entity (that has not already been obtained) in connection with the
execution and delivery of this Agreement by Purchaser or the performance by
Purchaser of the transactions contemplated hereby.
(e)
    Prohibited Persons. Neither Purchaser, nor any Affiliate of Purchaser nor
any Person that directly or indirectly owns 10% or more the outstanding equity
in Purchaser (collectively, the “Purchaser Persons”), is, or has been determined
by the U.S. Secretary of the


-33-



--------------------------------------------------------------------------------





Treasury to be acting on behalf of, a Blocked Person, or has otherwise been
designated as a Person (i) with whom an entity organized under the laws of the
United States is prohibited from entering into transactions or (ii) from whom
such an entity is prohibited from receiving money or other property or interests
in property, pursuant to the Executive Order or otherwise. In addition, no
Purchaser Person is located in, or operating from, a country subject to U.S.
economic sanctions administered by OFAC.
(f)
    ERISA. Purchaser is not an “employee benefit plan,” as defined in
Section 3(3) of ERISA. None of the transactions contemplated herein (including
those transactions occurring after the Closing) shall constitute a “prohibited
transaction” within the meaning of Section 4975(c) of the Code or Section 406 of
ERISA, which transaction is not exempt under Section 4975(d) of the Code or
Section 408 of ERISA.
ARTICLE IX
    
CONDEMNATION AND CASUALTY
Section 9.1
    Significant Casualty. If, prior to or on the Closing Date, all or any
portion of the Real Properties and the Improvements is destroyed or damaged by
fire or other casualty, Sellers will promptly notify Purchaser of such casualty.
Purchaser will have the option, in the event that (i) all or any Significant
Portion to any of the Real Properties and any of the Improvements is so
destroyed or damaged, (ii) any Major Tenant is permitted to terminate its Tenant
Lease as a result of such casualty, or (iii) any portion of the Real Property
and/or Improvements fails to comply with applicable zoning laws, rules and
regulations as a result of such casualty, which non-compliance is not
susceptible to being fully cured by the restoration of the affected Real
Property and/or Improvements to the condition of same as existed immediately
prior to the occurrence of the casualty, to terminate this Agreement upon notice
to Sellers given not later than fifteen (15) days after receipt of Sellers’
notice. If this Agreement is terminated, the Earnest Money Deposit will be
returned to Purchaser upon Purchaser’s compliance with Section 4.6 and
thereafter neither Sellers nor Purchaser will have any further rights or
obligations to the other hereunder except with respect to the Termination
Surviving Obligations. If Purchaser does not elect to terminate this Agreement,
Sellers will not be obligated to repair such damage or destruction, but (a) the
applicable Seller(s) will assign and turn over to Purchaser all of the insurance
proceeds net of reasonable collection costs (or, if such have not been awarded,
all of its right, title and interest therein) payable with respect to such fire
or other casualty (excluding any proceeds of insurance that are payable on
account of any business interruption, rental insurance or similar coverage
intended to compensate the applicable Seller(s) for loss of rental or other
income from the Property attributable to periods prior to the Closing), and (b)
the parties will proceed to Closing pursuant to the terms hereof without
abatement of the Purchase Price, except that Purchaser will receive a credit
against cash due at Closing for the amount to repair any uninsured portion of
the casualty plus the amount of the deductible on such insurance policy less any
amounts expended by the applicable Seller(s) to collect any such insurance
proceeds or to make such repairs or to remedy any unsafe conditions at the
Property, other than


-34-



--------------------------------------------------------------------------------





repairs which are the responsibility of Tenants under Tenant Leases as mutually
agreed upon by Purchaser and Sellers, all parties agreeing to act reasonably.
Section 9.2
    Casualty of Less Than a Significant Portion. If less than a Significant
Portion of any of the Real Properties and any of the Improvements are damaged as
aforesaid or Purchaser does not otherwise have the right to terminate this
Agreement pursuant to the terms of Section 9.1 above following a casualty,
Purchaser shall not have the right to terminate this Agreement and Sellers will
not be obligated to repair such damage or destruction, but (a) the applicable
Seller(s) will assign and turn over to Purchaser all of the insurance proceeds
net of reasonable collection costs (or, if such have not been awarded, all of
its right, title and interest therein) payable with respect to such fire or
other casualty (excluding any proceeds of insurance that are payable on account
of any business interruption, rental insurance or similar coverage intended to
compensate the applicable Seller(s) for loss of rental or other income from the
Property attributable to periods prior to the Closing), and (b) the parties will
proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price, except that Purchaser will receive a credit against cash due at
Closing for the amount to repair any uninsured portion of the casualty plus the
amount of the deductible on such insurance policy less any amounts expended by
the applicable Seller(s) to collect any such insurance proceeds or to make such
repairs or to remedy any unsafe conditions at the Property, other than repairs
which are the responsibility of Tenants under Tenant Leases as mutually agreed
upon by Purchaser and Sellers, all parties agreeing to act reasonably.
Section 9.3
    Condemnation of Property. In the event of condemnation or sale in lieu of
condemnation (i) of all or any Significant Portion of any of the Real Properties
and any of the Improvements, (ii) that materially and adversely affects existing
points of vehicular access to and/or from any portion of the Real Property
and/or Improvements to a public or private street or other roadway, (iii) that
permits any Major Tenant to terminate its Tenant Lease as a result of such
casualty, or (iv) other than a temporary taking, that causes any portion of the
Real Property and/or Improvements to fail to comply with applicable zoning laws,
rules and regulations, or if Sellers shall receive an official notice from any
governmental authority having eminent domain power over any of the Real
Properties and the Improvements thereon of its intention to take, by eminent
domain proceeding, all or any portion of any of the Real Properties and any of
the Improvements and such taking would result in any one or more of items (i)
through (iv) above, prior to the Closing, Purchaser will have the option, by
providing Sellers written notice within fifteen (15) days after receipt of
Sellers’ notice of such condemnation or sale, of terminating Purchaser’s
obligations under this Agreement or electing to have this Agreement remain in
full force and effect. In the event Purchaser does not terminate this Agreement
pursuant to the preceding sentence or Purchaser does not have the right to
terminate this Agreement pursuant to this Section 9.3, the Sellers will assign
to Purchaser any and all claims for the proceeds of such condemnation or sale to
the extent the same are applicable to the Property and the Improvements, and
Purchaser will take title to the Property with the assignment of such proceeds
and subject to such condemnation and without reduction of the Purchase Price.
Should Purchaser elect to terminate Purchaser’s obligations under this Agreement
under the provisions of this Section 9.3, the Earnest Money Deposit will be
returned to Purchaser upon Purchaser’s compliance with Section 4.6 and neither
Sellers nor Purchaser will have any further


-35-



--------------------------------------------------------------------------------





obligation under this Agreement except for the Termination Surviving
Obligations. Notwithstanding anything to the contrary herein, if any eminent
domain or condemnation proceeding is instituted (or notice of same is given)
solely for the taking of any subsurface rights for utility easements or for any
right-of-way easement (in lieu of fee simple title), and the surface may, after
such taking, be used in substantially the same manner as though such rights have
not been taken, Purchaser will not be entitled to terminate this Agreement as to
any part of the applicable Property, but any award resulting therefrom will be
assigned to Purchaser at Closing and will be the exclusive property of Purchaser
upon Closing.
ARTICLE X
    
CLOSING
Section 10.1
    Closing. The Closing of the sale of the Property by Sellers to Purchaser
will occur on the Closing Date, TIME BEING OF THE ESSENCE, through the escrow
established with the Title Company. Each of Sellers and Purchaser shall have the
right to extend the Closing Date one time to a date no later than September 7,
2016, only in the event that any of the Closing Extension Conditions remain
unsatisfied (and otherwise not waived in writing by Purchaser) as of the initial
Closing Date. At Closing, the events set forth in this Article X will occur, it
being understood that the performance or tender of performance of all matters
set forth in this Article X are mutually concurrent conditions which may be
waived by the party for whose benefit they are intended.
Section 10.2
    Purchaser’s Closing Obligations. On or before the Deposit Time, Purchaser,
at its sole cost and expense, will deliver the following items in escrow with
the Title Company pursuant to Section 4.4, for delivery to Sellers at Closing as
provided herein:
(a)
    The Purchase Price, after all adjustments are made at the Closing as herein
provided, by Federal Reserve wire transfer of immediately available funds, in
accordance with the timing and other requirements of Section 3.3;
(b)
    Four (4) counterparts of the General Conveyance, duly executed by Purchaser;
(c)
    One (1) counterpart of the form of Tenant Notice Letters, duly executed by
Purchaser;
(d)
    Evidence reasonably satisfactory to the Title Company that the person
executing any financing documents on behalf of Purchaser has full right, power,
and authority to do so; provided, however, that, notwithstanding anything to the
contrary provided in this Agreement, no such evidence shall be made available or
otherwise provided to Seller;


-36-



--------------------------------------------------------------------------------





(e)
    Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transactions which are the subject of this Agreement,
including, without limitation, the “Closing Statement” as that term is defined
in Section 10.4 below, duly executed and delivered (provided the same do not
increase in any material respect the costs to, or liability or obligations of,
Purchaser in a manner not otherwise provided for herein); and
(f)
    Such other transfer and tax forms, if any, as may be required by state and
local Authorities as part of the transfer of the Property.
Section 10.3
    Sellers’ Closing Obligations. Sellers, at their sole cost and expense, will
deliver for the Property (i) the following items (a), (b), (c), (d), (e), (f),
(j), (k), (l), (m), (n), (o) and (p) in escrow with the Title Company pursuant
to Section 4.4 on or before the Deposit Time, and (ii) upon receipt of the
Purchase Price, the applicable Seller shall deliver items (g), (h) and (i) to
Purchaser at the applicable Property:
(a)
    A limited warranty deed substantially in the form attached hereto as Exhibit
I, duly executed and acknowledged by the HR Venture Properties I Seller
conveying to Purchaser (i) the Cherokee Plaza Real Property and the Cherokee
Plaza Improvements and (ii) the Sandy Plains Exchange Real Property and the
Sandy Plains Exchange Improvements (the “Cherokee Plaza and Sandy Plains
Exchange Deed”) and a limited warranty deed substantially in the form attached
hereto as Exhibit I, duly executed and acknowledged by the HR Thompson Bridge
Seller conveying to Purchaser the Thompson Bridge Commons Real Property and the
Thompson Bridge Commons Improvements (the “Thompson Bridge Commons Deed” and
together with the Cherokee Plaza and Sandy Plains Exchange Deed, the “Deeds”),
which Deeds shall be delivered to Purchaser by the Title Company agreeing to
cause same to be recorded in the Official Records; additionally, if the legal
description of any Real Property drawn from the final versions of the Updated
Surveys differs from the descriptions set forth in Exhibit A-1, Exhibit A-2
and/or Exhibit A-3 attached hereto, Sellers shall, in addition to the Deeds,
deliver to Purchaser at Closing a quitclaim deed using the description of the
applicable Real Property from the final versions of the Updated Surveys to be
recorded immediately following the recordation of the Deeds;
(b)
    Four (4) counterparts of the general conveyance substantially in the form
attached hereto as Exhibit H (the “General Conveyance”) duly executed by the
applicable Seller;
(c)
    Four (4) counterparts of the form of Tenant Notice Letters, duly executed by
the applicable Seller;
(d)
    Evidence reasonably satisfactory to Title Company (to enable the Title
Company to issue the Title Policy without except for matters related to the lack
of authority of Seller


-37-



--------------------------------------------------------------------------------





to convey the Property) that the person executing the Closing Documents on
behalf of such Seller has full right, power and authority to do so, and evidence
that such Seller is duly organized and authorized to execute this Agreement and
all other documents required to be executed by such Seller hereunder;
(e)
    A certificate in the form attached hereto as Exhibit J (“Certificate as to
Foreign Status”) from such Seller certifying that such Seller is not a “foreign
person” as defined in Section 1445 of the Internal Revenue Code of 1986, as
amended;
(f)
    The Tenant Deposits, at such Seller’s option, either (i) in the form of a
cashier’s check issued by a bank reasonably acceptable to Purchaser, or (ii) as
part of an adjustment to the Purchase Price. With respect to those Tenant Leases
for which such Seller or its lender are holding letters of credit as security
deposits, there shall not be any credit to, or adjustment in, the Purchase
Price, and such Seller shall deliver such original letters of credit to
Purchaser at Closing, together with all necessary transfer documentation, so
that Purchaser and the applicable Tenants can arrange to have the letters of
credit reissued in favor of, or endorsed to, Purchaser. Each Seller agrees to
cooperate with Purchaser post-Closing in connection with the reissuance or
endorsement of any letters of credit and act at the reasonable discretion of
Purchaser with respect thereto, until the letters of credit are re-issued or
endorsed to Purchaser, provided Purchaser shall pay all transfer and/or other
fees relating to such transfers of letters of credit;
(g)
    The Personal Property;
(h)
    All original Licenses and Permits, Service Contracts and Tenant Leases in
Sellers’ possession and control;
(i)
    All keys to the Improvements which are in such Sellers’ possession;
(j)
    An affidavit of Georgia residency legally sufficient to enable Purchaser not
to withhold and submit to the Georgia Department of Revenue (the “DOR”) the
applicable percentage of the Purchase Price under O.C.G.A. Section 48-7-128, or
if Sellers are unable to provide such affidavit, an affidavit of gain in
accordance with applicable DOR requirements (in such instance, the applicable
percentage of gain under O.C.G.A. Section 48-7-128 and corresponding DOR
regulations shall be submitted by the Title Company from Sellers’ proceeds to
DOR as required under applicable law);
(k)
    A broker’s lien waiver from Broker in such form as the Title Company may
reasonably require;


-38-



--------------------------------------------------------------------------------





(l)
    An Owner Affidavit in the form attached hereto as Exhibit K duly executed by
each Seller;
(m)
    Such other documents as may be reasonably necessary or appropriate to effect
the consummation of the transactions which are the subject of this Agreement,
including, without limitation, the Closing Statement duly executed and delivered
(provided the same do not increase in any material respect the costs to, or
liability or obligations of, Sellers in a manner not otherwise provided for
herein);
(n)
    Such other transfer and tax forms, if any, as may be required by state and
local Authorities as part of the transfer of the Property;
(o)
    Evidence reasonably acceptable to Purchaser that Sellers have duly
terminated all management agreements relating to the Real Property, Improvements
and/or Personal Property prior to or at Closing; and
(p)
    The executed Guaranty.
Section 10.4
    Prorations.
(e)
    Sellers and Purchaser agree to adjust, as of 11:59 p.m. on the day
immediately preceding the Closing Date (the “Closing Time”), the following
(collectively, the “Proration Items”) real estate and personal property taxes
and assessments for the year in which Closing occurs, utility bills (except as
hereinafter provided), collected Rentals (subject to the terms of (b) below),
expenses under Permitted Exceptions, and expenses under Service Contracts
assumed by Purchaser at Closing payable by the owner of the Property (on the
basis of a 365 day year, actual days elapsed). Sellers will be charged and
credited for the amounts of all of the Proration Items relating to the period up
to and including the Closing Time, and Purchaser will be charged and credited
for all of the Proration Items relating to the period after the Closing Time.
Such preliminary estimated Closing prorations shall be set forth on a
preliminary closing statement to be prepared by Sellers and submitted to
Purchaser for Purchaser’s approval (which approval shall not be unreasonably
withheld) two (2) Business Days prior to the Closing Date (the “Closing
Statement”). The Closing Statement, once agreed upon, shall be signed by
Purchaser and Sellers and delivered to the Title Company for purposes of making
the preliminary proration adjustment at Closing subject to the final cash
settlement provided for below. The preliminary proration shall be paid at
Closing by Purchaser to Sellers (if the preliminary prorations result in a net
credit to Sellers) or by Sellers to Purchaser (if the preliminary prorations
result in a net credit to Purchaser) by increasing or reducing the cash to be
delivered by Purchaser in payment of the Purchase Price at the Closing. If the
actual amounts of the Proration Items are not known as of the Closing Time, the
prorations will be made


-39-



--------------------------------------------------------------------------------





at Closing on the basis of the best evidence then available; thereafter, when
actual figures are received, re-prorations will be made on the basis of the
actual figures, and a final cash settlement will be made between Sellers and
Purchaser. No prorations will be made in relation to insurance premiums (except
to the extent covered by the proration of Operating Expense Recoveries), and
Sellers’ insurance policies will not be assigned to Purchaser. Final readings
and final billings for utilities will be made if possible as of the Closing
Time, in which event no proration will be made at the Closing with respect to
utility bills (except to the extent covered by the proration of Operating
Expense Recoveries). Sellers will be entitled to all deposits presently in
effect with the utility providers, and Purchaser will be obligated to make its
own arrangements for deposits with the utility providers. Seller shall cooperate
in good faith with Purchaser to facilitate the transfer of all utilities to
Purchaser at and/or immediately following the Closing. A final reconciliation of
Proration Items shall be made by Purchaser and Sellers on or before November 30,
2016 (herein, the “Final Proration Date”). The provisions of this Section 10.4
will survive the Closing until the Final Proration Date has occurred, and in the
event any items subject to proration hereunder are discovered prior to the Final
Proration Date, the same shall be promptly prorated by the parties in accordance
with the terms of this Section 10.4. Notwithstanding anything to the contrary
provided in this Agreement including, but not limited to, this Section 10.4(a),
Sellers and Purchaser hereby agree to use the following, estimated 2016 real
estate taxes and assessments for purposes of the proration of same at Closing:
(x) $172,450.00 for the Cherokee Plaza Real Property and the Cherokee Plaza
Improvements, (y) $154,000.00 for the Sandy Plains Exchange Real Property and
the Sandy Plains Exchange Improvements, and (z) $105,000.00 for the Thompson
Bridge Commons Real Property and the Thompson Bridge Commons Improvements.
(f)
    Purchaser will receive a credit on the Closing Statement for the prorated
amount (as of the Closing Time) of all Rentals previously paid to and collected
by Sellers and attributable to any period following the Closing Time. After the
Closing, Sellers will cause to be paid or turned over to Purchaser all Rentals,
if any, received by Sellers after Closing and properly attributable to any
period following the Closing Time. “Rentals” includes fixed monthly rentals,
parking rentals and charges, additional rentals, percentage rentals, escalation
rentals (which include such Tenant’s proportionate share of building operation
and maintenance costs and expenses as provided for under the applicable Tenant
Lease, to the extent the same exceeds any expense stop specified in such Tenant
Lease), retroactive rentals, administrative charges, utility charges, tenant or
real property association dues, storage rentals, special event proceeds,
temporary rents, telephone receipts, locker rentals, vending machine receipts
and other sums and charges payable to the landlord under the Tenant Lease or
from other occupants or users of the Property, excluding specific tenant
billings which are governed by Section 10.4(d). Rentals are “Delinquent” if they
were due prior to the Closing Time and payment thereof has not been made on or
before the Closing Time. Delinquent Rentals will not be prorated. For a period
of three (3) months after Closing, Purchaser agrees to use good faith collection
procedures with respect to the collection of any Delinquent Rentals, but
Purchaser will have no liability for the failure to collect any such amounts and
will not be required to incur legal fees or other out of pocket expenses,
conduct lock-outs or take any other legal action to enforce collection of any
such amounts owed to Sellers by Tenants of the Property. Purchaser shall have
the exclusive right to collect Delinquent Rentals from current Tenants of the
Property and Seller hereby relinquishes its rights to pursue claims against any
Tenant or guarantor


-40-



--------------------------------------------------------------------------------





under any Tenant Leases for same. Nothing herein shall prohibit Seller from
pursuing Delinquent Rentals from former tenants of the Property. With respect to
any Delinquent Rentals received by Purchaser within one (1) year after Closing
(the “Delinquent Rental Proration Period”), Purchaser shall pay to Sellers any
rent or payment actually collected during the Delinquent Rental Proration Period
properly attributable to the period prior to the Closing Time. All sums
collected by Purchaser during the Delinquent Rental Proration Period, from such
Tenant (excluding Tenant payments for Operating Expense Recoveries attributable
to the period prior to the Closing Time and tenant specific billings for tenant
work orders and other specific services as described in and governed by
Section 10.4(d) below, all of which shall be payable to and belong to Sellers in
all events, notwithstanding anything herein to the contrary) will be applied
first to amounts currently owed by such Tenant to Purchaser (including
Delinquent Rentals attributable to the period after the Closing Time), then any
collection costs of Purchaser related to such Tenant, and then to prior
delinquencies owed by Tenant to Sellers. Sellers shall not be entitled to
institute legal actions to pursue Delinquent Rental after Closing. Any sums
collected by Purchaser and due Sellers will be promptly remitted to Sellers, and
any sums collected by Sellers and due Purchaser will be promptly remitted to
Purchaser.
(g)
    Not less than ten (10) days prior to the scheduled Closing Date, Sellers
will prepare a reconciliation as of the Closing Time of the amounts of all
billings and charges for operating expenses and taxes (collectively, “Operating
Expense Recoveries”) for calendar year 2016. Sellers shall deliver all
supporting invoices when it delivers the reconciliation prepared by Sellers
described in the preceding sentence. Furthermore, in preparing the
reconciliation, all delinquent payments from Tenants shall be disregarded so as
to reduce any amount potentially owed from Purchaser to Seller at Closing. If
less amounts have been collected from Tenants for Operating Expense Recoveries
for calendar year 2016 than would have been owed by Tenants under the Tenant
Leases if the reconciliations under such Tenant Leases were completed as of the
Closing Time based on the operating expenses and taxes incurred by Sellers for
calendar year 2016 up to the Closing Time (as prorated pursuant to
Section 10.4(a) above), Purchaser will pay such difference to Sellers at Closing
as an addition to the Purchase Price. If more amounts have been collected from
Tenants for Operating Expense Recoveries for calendar year 2016 than would have
been owed by Tenants under the Tenant Leases if the reconciliations under the
Tenant Leases were completed as of the Closing Time based on the operating
expenses and taxes incurred by Sellers for calendar year 2016 up to the Closing
Time (as prorated pursuant to Section 10.4(a) above), Sellers will pay to
Purchaser at Closing as a credit against the Purchase Price such excess
collected amount. Purchaser and Sellers agree that such proration of Operating
Expense Recoveries at Closing for calendar year 2016 will fully relieve Sellers
from any responsibility to Tenants or Purchaser for such matters subject to
Sellers’ and Purchaser’s right and obligation to finalize prorations prior to
the Final Proration Date, solely to make adjustments necessary to the extent
estimates used in the calculation of such reconciliation at Closing differ from
actual bills received after Closing for those items covered by such
reconciliation at Closing or to correct any errors. In this regard, subject to
Section 10.4(b) dealing with Delinquent Rentals, the foregoing proration will
fully relieve Sellers from any responsibility to Tenants or Purchaser for such
matters and Purchaser will be solely responsible, from and after Closing, for
(i) collecting from Tenants the amount of any outstanding Operating Expense
Recoveries for calendar year 2016 for periods before and after Closing, and (ii)
reimbursing


-41-



--------------------------------------------------------------------------------





Tenants for amounts attributable to Operating Expense Recoveries for calendar
year 2016, as may be necessary based on annual reconciliations for Operating
Expense Recoveries for such calendar year.
(h)
    With respect to specific tenant billings for work orders, special items
performed or provided at the request of a Tenant or other specific services,
which are collected by Purchaser or Sellers after the Closing Time but expressly
state they are for such specific services rendered by Sellers or their property
manager prior to the Closing Time, Purchaser shall cause such collected amounts
to be paid to Sellers, or Sellers may retain such payment if such payment is
received by Sellers after the Closing Time.
(i)
    (i) Sellers shall pay those Leasing Costs incurred in connection with the
lease of space in the Property that were executed prior to the Effective Date
including, but not limited to, those Leasing Costs identified on Exhibit G
attached hereto to the extent unpaid as of the Closing Date; (ii) Seller shall
pay all Leasing Costs incurred or to be incurred in connection with any new
Tenant Lease, or the renewal, expansion, or modification of any Tenant Lease
executed on or after the Effective Date that required the approval of Purchaser
pursuant to Section 7.1(d) but for which Seller failed to obtain such approval
of Purchaser pursuant thereto; (iii) in the event Closing is consummated,
Purchaser will be solely responsible for and shall pay all Leasing Costs
incurred or to be incurred in connection with any new Tenant Lease, or the
renewal, expansion, or modification of any Tenant Lease executed on or after the
Effective Date that has been approved by Purchaser in accordance with Section
7.1(d) (“New Tenant Costs”); and (iv) to the extent Leasing Costs described in
clause (i) and/or (ii) above remain unpaid as of Closing, Purchaser shall
receive a credit from Sellers therefor at Closing and Purchaser shall be
responsible after Closing for paying any Leasing Costs for which Purchaser
received such a credit, provided that Purchaser shall not receive a credit for
any leasing commissions payable to any Seller’s property manager pursuant to the
applicable Management Agreement, and Sellers shall pay all such amounts due in
accordance with the applicable Management Agreement. Purchaser and Seller
acknowledge that Purchaser shall also receive a credit at Closing against the
Purchase Price for the items described on Exhibit G-1 attached hereto.
(j)
    Notwithstanding anything to the contrary provided in this Agreement, Seller
shall not have the right to file and pursue any appeals attributable to Seller’s
period of ownership of the Property with respect to tax assessments for the
Property. If Purchaser elects to file and pursue such an appeal and Purchaser is
successful in its pursuit related to the calendar year in which the Closing
occurs, Purchaser and Seller shall share in the cost of any such appeal and
rebates or refunds in the same proportion as the proration of Proration Items
set forth on the settlement statement executed by the parties at Closing.
(k)
     Furthermore, with respect to the Tenant Lease for Anytime Fitness for a
portion of the Sandy Plains Exchange Improvements (the “Anytime Fitness Tenant
Lease”),


-42-



--------------------------------------------------------------------------------





Purchaser and Seller acknowledge that the Anytime Fitness Tenant Lease is
subject to three (3) lease contingencies that have not been satisfied or
otherwise waived in writing by each party to the Anytime Fitness Tenant Lease as
of the Effective Date. If all of the lease contingencies have not been satisfied
or otherwise waived in writing by both parties to the Anytime Fitness Tenant
Lease as of the Closing Date, Seller shall place an amount in escrow with the
Title Company at Closing equal to $397,713.45 (the “Anytime Fitness Escrow
Amount”). If the lease contingencies are all satisfied or otherwise waived in
writing by both parties to the Anytime Fitness Tenant Lease following the
Closing Date but not later than November 30, 2016 (as confirmed in writing by
both Seller and Purchaser), the Title Company shall deliver the Anytime Fitness
Escrow Amount to Seller. If (A) the lease is terminated due to the failure of
one or more of the lease contingencies (as confirmed in writing by both Seller
and Purchaser), or (B) the lease contingencies are not all satisfied or
otherwise waived in writing by both parties to the Anytime Fitness Tenant Lease
by November 30, 2016, the Title Company shall deliver the Anytime Fitness Escrow
Amount to Purchaser, but such delivery shall occur no earlier than the Closing
Date. At Closing, Seller, Purchaser and Title Company shall enter into a
commercially reasonable escrow agreement setting forth the terms of this Section
10.4(g) upon the request of any of them. The provisions of this Section 10.4(g)
shall survive Closing.
Section 10.5
    Delivery of Real Property. Upon completion of the Closing, Sellers will
deliver to Purchaser possession of the Real Properties and Improvements, subject
to the Tenant Leases and the Permitted Exceptions.
Section 10.6
    Costs of Title Company and Closing Costs. Costs of the Title Company and
other Closing costs incurred in connection with the Closing will be allocated as
follows:
(a)
    Purchaser will pay (i) all premium and other incremental costs for obtaining
the Title Policy and all endorsements thereto, (ii) all premiums and other costs
for any mortgagee policy of title insurance, including but not limited to any
endorsements or deletions, (iii) Purchaser’s attorney’s fees, (iv) the costs of
any update or re-certification of the Updated Surveys, (v) 1/2 of all of the
Title Company’s escrow and closing fees, if any, and (vi) any intangible
recording tax or recording fees for any financing obtained by Purchaser in
connection with Closing.
(b)
    Sellers will pay (i) the cost of the Updated Surveys, (ii) 1/2 of all of the
Title Company’s escrow and closing fees, (iii) Sellers’ attorneys’ fees (iv)
transfer tax and recording fees payable upon recordation of the Deeds, and (v)
prepayment penalties or premiums incurred by Sellers with respect to prepaying
the Property’s existing mortgage indebtedness at Closing (if any).
(c)
    Any other costs and expenses of Closing not provided for in this Section
10.6 shall be allocated between Purchaser and Sellers in accordance with the
custom in the county in which the applicable Real Property is located.


-43-



--------------------------------------------------------------------------------





(d)
    Except as otherwise expressly provided in this Agreement, if the Closing
does not occur on or before the Closing Date for any reason whatsoever, the
costs incurred through the date of termination will be borne by the party
incurring same.
Section 10.7
    Post-Closing Delivery of Tenant Notice Letters. Immediately following
Closing, Purchaser will deliver to each Tenant a written notice executed by
Purchaser and the applicable Seller (i) acknowledging the sale of the Property
to Purchaser, (ii) acknowledging that Purchaser has received and is responsible
for the Tenant Deposits (specifying the exact amount of the Tenant Deposits) and
(iii) indicating that rent should thereafter be paid to Purchaser and giving
instructions therefor (the “Tenant Notice Letters”). Purchaser shall provide to
Sellers a copy of each Tenant Notice Letter promptly after delivery of same.
This Section 10.7 shall survive Closing.
Section 10.8
    General Conditions Precedent to Purchaser’s Obligations Regarding the
Closing. In addition to the conditions to Purchaser’s obligations set forth in
this Agreement, the obligation of Purchaser to Close the sale/purchase
transaction hereunder shall be conditioned upon the satisfaction of the
following conditions, any of which may be waived by written notice from
Purchaser to Sellers, and all of which shall be deemed waived upon Closing:
(a)
    Sellers shall have performed in all material respects each of the
obligations of Sellers set forth in this Agreement as of the Closing Date;
(b)
    The Title Company shall be irrevocably committed to issue the Title Policy
as provided in Section 6.3;
(c)
    Purchaser shall have received the Acceptable Estoppel Certificates to the
extent required under Section 7.2; and
(d)
    Subject to Section 10.9, Sellers’ representations and warranties made in
Section 8.1 shall be true and correct in all material respects as of the Closing
as if remade on the Closing Date, except for those representations and
warranties that speak as of a certain date, which representations and warranties
shall have been true as of such prior date, and except with respect to
Authorized Qualifications and Immaterial Events.
The term “Authorized Qualifications” shall mean any qualifications to the
representations and warranties made by Sellers in Section 8.1 to reflect (i) new
Tenant Leases, Tenant Lease amendments, new Service Contracts, and/or Service
Contract amendments, executed by Sellers after the Effective Date in accordance
with this Agreement, and (ii) any action taken by Sellers in accordance with any
Tenant Leases, Service Contracts, or Permitted Exceptions after the Effective
Date not prohibited by or otherwise in contravention of the terms of this
Agreement, and (iii) a


-44-



--------------------------------------------------------------------------------





Tenant Lease default or a Tenant insolvency occurring after the Effective Date.
The term “Immaterial Events” shall mean any fact or event that is not caused by
any Seller or any of the Seller Released Parties that does not or is not
expected to result in a loss of value, damage (including, but not limited to,
indirect, consequential and speculative damages likely to be incurred), claim or
expense in excess of $100,000.00, in the aggregate; provided, however, that any
and all breaches of Sellers’ representations and warranties made in Section 8.1
that are not true and correct in all material respects as of the Effective Date
shall in no event be deemed an Immaterial Event, and Section 10.9(b) shall be
applicable with respect to such items. Authorized Qualifications and Immaterial
Events shall not constitute a default by Sellers or a failure of a condition
precedent to Closing. Purchaser shall receive a credit against the Purchase
Price at Closing for the amount of damage anticipated to be caused by any
Immaterial Event. If (x) between the Effective Date and the Closing Date, facts
or events not known to Sellers prior to the Effective Date are discovered by
Sellers, (y) such facts or events are not Authorized Qualifications or
Immaterial Events or otherwise caused by any Seller or any of the Seller
Released Parties, and (z) such facts or events would result in a failure of the
condition set forth in Section 10.8(d) above, such failure shall not constitute
a breach of this Agreement, and following Sellers’ written notice to Purchaser
(which Seller shall be obligated to deliver to Purchaser within two [2] Business
Days of Seller’s actual knowledge of same), Purchaser’s sole remedies in such
event shall be to either: (i) waive the condition and proceed to Closing; or
(ii) terminate this Agreement (by delivering written notice thereof to Sellers);
provided, however, if Purchaser does not exercise its right to terminate this
Agreement on or before the later of (1) Closing or (2) the date that is three
(3) Business Days after Purchaser receives written notice from Seller of such
facts or events (and Closing shall be automatically extended to permit the
running of such period), then Purchaser shall be deemed to have elected to waive
the condition and proceed to Closing. If Purchaser terminates this Agreement
pursuant to this Section 10.8, then, subject to compliance with Section 10.9
below, the Earnest Money Deposit shall be returned to Purchaser and the parties
shall have no further obligations or liabilities hereunder, except for the
Termination Surviving Obligations.
Section 10.9
    Breaches of Sellers’ Representations Prior to Closing.
(a)
    If, prior to the Closing, Purchaser shall deliver a written notice to
Sellers asserting a breach of any representation or any warranty of Sellers that
was initially true and correct in all material respects on the Effective Date
but which thereafter failed to remain true and correct in all material respects
due to any fact or event that was not caused by Seller or any of the Seller
Released Parties (and which is not the result of an Authorized Qualification),
for which the damage (including, but not limited to, indirect, consequential and
speculative damages) from all its Claims for such breaches are in an amount that
exceeds $100,000.00 (a “Material Breach”), then Purchaser may, as its sole and
exclusive remedy, upon the delivery of written notice of such breach to Sellers
either (i) proceed to close the purchase of the Property with a credit against
the Purchase Price in an amount of the damage (including, but not limited to,
indirect, consequential and speculative damages) as reasonably determined by
Purchaser in such written notice, such amount to be not more than $500,000 on
account of such asserted breach (and with no liability to Sellers beyond such
credit) and, upon receipt of such credit at Closing, to waive any claims against
Sellers for such


-45-



--------------------------------------------------------------------------------





Claims with respect to such Material Breach or (ii) terminate this Agreement by
the giving of the written notice to Sellers of same. If Purchaser has elected to
terminate this Agreement pursuant to Section 10.9(a)(ii) above, Purchaser shall
receive a refund of the Earnest Money Deposit, and Sellers shall be obligated to
promptly reimburse Purchaser for its actual out of pocket costs incurred in
connection with this Agreement or the Property including, but not limited to,
the negotiation of this Agreement, Purchaser’s due diligence with respect to the
Property, Purchaser’s financing with respect to the Property (including, but not
limited to, good faith deposits, commitment fees, and costs of hedging and other
rate lock contracts), and all of Purchaser’s legal fees and expenses related
thereto, not to exceed, however, $250,000 with respect to this Agreement and the
Other Property Agreements in the aggregate.
(b)
    If, prior to the Closing, Purchaser shall deliver a written notice to
Sellers asserting a breach of any representation or any warranty of Sellers
(which constitutes a Material Breach) that was not true and correct in all
material respects on the Effective Date, or that otherwise no longer remains
true and correct in all material respects (and which is not the result of an
Authorized Qualification) due to any fact or event caused by any Seller or any
of the Seller Released Parties, then Purchaser may, as its sole and exclusive
remedy, upon the delivery of written notice of such breach to Sellers either (i)
proceed to close the purchase of the Property with a credit against the Purchase
Price in an amount of the damage (including, but not limited to, indirect,
consequential and speculative damages) as reasonably determined by Purchaser in
such written notice, such amount to be not more than $500,000 on account of such
asserted breach (and with no liability to Sellers beyond such credit) and, upon
receipt of such credit at Closing, to waive any claims against Sellers for such
Claims with respect to such Material Breach or (ii) terminate this Agreement by
the giving of the written notice to Sellers of same. If Purchaser has elected to
terminate this Agreement pursuant to Section 10.9(b)(ii) above, Purchaser shall
receive a refund of the Earnest Money Deposit, and Sellers shall be obligated to
promptly reimburse Purchaser for its actual out of pocket costs incurred in
connection with this Agreement and the Other Property Agreements (as defined
below) or the Property and the Other Properties (as defined below) including,
but not limited to, the negotiation of this Agreement and the Other Property
Agreements, Purchaser’s due diligence with respect to the Property and the Other
Properties, Purchaser’s financing with respect to the Property and the Other
Properties (including, but not limited to, good faith deposits, commitment fees,
and costs of hedging and other rate lock contracts), and all of Purchaser’s
legal fees and expenses related thereto, not to exceed, however, $700,000 with
respect to this Agreement and the Other Property Agreements in the aggregate.
Section 10.10
    General Conditions Precedent to Sellers’ Obligations Regarding the Closing.
In addition to the conditions to Sellers’ obligations set forth in this Article
X, the obligations and liabilities of Sellers hereunder to close the transaction
hereunder shall in all respects be conditioned upon the satisfaction of each of
the following conditions, any of which may be waived by written notice from
Sellers to Purchaser and all of which shall be deemed waived upon Closing:
(a)
    Purchaser shall have complied in all material respects with and otherwise


-46-



--------------------------------------------------------------------------------





performed in all material respects each of the covenants and obligations of
Purchaser set forth in Section 10.2 of this Agreement, as of the Closing Date.
(b)
    The representations and warranties of Purchaser made in Section 8.2 shall be
true and correct in all material respects.
Section 10.11
    Condition Precedent to Closing. Notwithstanding anything to the contrary
contained herein (but subject to Sections 9.1 and 9.3 hereof), it shall be a
condition to each party’s obligation to close the sale of the Property, that a
closing occur simultaneously with the Closing with respect to (i) Oak Park
Village and Champions Village in Texas, (ii) Heritage Station in North Carolina,
and (iii) Shoppes at Parkland and University Palms in Florida (collectively, the
“Other Properties”), which Other Properties are the subject to Agreements of
Purchase and Sale by and between Affiliates of Sellers, as seller, and
Purchaser, as purchaser (the “Other Property Agreements”), the parties hereto
acknowledging that the Property is being sold as a part of the portfolio
containing the Property and the Other Properties and the parties do not intend
to sell or purchase the Property or any of the Other Properties as individual
assets; provided, however, that (1) if the affiliate of Seller which is the
seller under the Other Property Agreement for the Texas assets duly exercises
its right to terminate such Other Property Agreement with respect to Champions
Village pursuant to Section 10.13 thereof (such termination, the “Champions
10.13 Termination”), or (2) the “Closing Date” of the sale of Champions Village
is scheduled to occur following the Closing Date hereunder pursuant to the terms
of the Other Property Agreement for Champions Village, then the closing of the
sale of Champions Village shall not be a condition to the Closing of the sale of
the Property. Sellers intend that the sale of the Property, together with the
sale of the Other Properties by Affiliates of Sellers constitute the sale of
property to one buyer as part of one transaction within the meaning of Section
857(b)(6)(E)(vi) of the Internal Revenue Code of 1986, as amended. Furthermore,
if either party exercises any right to terminate this Agreement in accordance
herewith, such party (or its applicable Affiliate) shall simultaneously
terminate each of the Other Property Agreements (if such Other Property
Agreements are not terminated by their terms), and the earnest money deposits
held under such Other Property Agreements shall be delivered to the party (or
its applicable Affiliate) entitled to receive same hereunder. Seller and
Purchaser hereby agree that the exercise of a right to terminate under any of
the Other Property Agreements shall automatically terminate this Agreement, and
the Earnest Money Deposit shall be delivered to the party hereunder who is
entitled to receive (or whose applicable Affiliate is entitled to receive) same
under such terminated Other Property Agreement; provided, however, that the
exercise of the Champions 10.13 Termination shall not cause the termination of
this Agreement. Further, a default under any of the Other Property Agreements
shall constitute a default under this Agreement and Seller and Purchaser shall
have all rights and remedies provided hereunder as if such default had occurred
with respect to this Agreement. Notwithstanding anything to the contrary
provided in this Agreement, (x) if Closing is extended pursuant to the express
terms of this Agreement, such party (or its applicable Affiliate) shall
simultaneously be deemed to agree to extend the closing under each of the Other
Property Agreements for the same number of days as the Closing is extended
hereunder (if closing under such Other Property Agreements is not automatically
extended for the same number of days by their terms), and (y) Seller and
Purchaser hereby agree that the extension


-47-



--------------------------------------------------------------------------------





of closing under any of the Other Property Agreements shall automatically extend
the Closing under this Agreement for the same number of days as the closing is
extended under any of the Other Property Agreements.
Section 10.12
    Failure of Condition. If any condition precedent to Sellers’ obligation to
effect the Closing (as set forth in Section 10.10) is not satisfied, then
Sellers shall be entitled to terminate this Agreement by notice thereof to
Purchaser and Title Company. Subject to Section 10.9, if any condition precedent
to Purchaser’s obligation to effect the Closing (as set forth in Section 10.8)
is not satisfied by the Closing Date, then Purchaser shall be entitled to
terminate this Agreement by notice thereof to Sellers and Title Company. If the
condition precedent to each party’s obligation to effect the Closing (as set
forth in Section 10.11) is not satisfied, then either party shall be entitled to
terminate this Agreement by notice thereof to the other party and the Title
Company (if this Agreement is not terminated by its terms). If this Agreement is
so terminated, then Purchaser shall be entitled to receive the Earnest Money
Deposit (and all accrued interest thereon) and no party shall have any further
obligations hereunder, except for Termination Surviving Obligations.
Notwithstanding the foregoing, if the applicable conditions precedent are not
satisfied due to a default by Sellers or Purchaser hereunder, then Article XIII
shall govern and this Section 10.12 shall not apply.
ARTICLE XI
    
BROKERAGE
Section 11.1
    Brokers. Sellers agree to pay to CBRE (“Broker”) a real estate commission at
Closing (but only in the event of Closing in strict compliance with this
Agreement) pursuant to a separate agreement. Broker acknowledges that the
payment of the commission by Sellers to Broker will fully satisfy the
obligations of the Sellers for the payment of a real estate commission
hereunder. Other than as stated in the first sentence of this Section 11.1,
Purchaser and Sellers represent and warrant to the other that no real estate
brokers, agents or finders’ fees or commissions are due or will be due or arise
in conjunction with the execution of this Agreement or consummation of this
transaction by reason of the acts of such party, and Purchaser and Sellers will
indemnify, defend and hold the other party harmless from any brokerage or
finder’s fee or commission claimed by any person asserting his entitlement
thereto at the alleged instigation of the indemnifying party for or on account
of this Agreement or the transactions contemplated hereby. The provisions of
this Article XI will survive any Closing or termination of this Agreement.
ARTICLE XII
    
CONFIDENTIALITY
Section 12.1
    Confidentiality. Sellers and Purchaser each expressly acknowledge and agree
that, unless and until the Closing occurs, this Agreement, the transactions
contemplated by this Agreement, and the terms, conditions, and negotiations
concerning the same will be held in


-48-



--------------------------------------------------------------------------------





confidence by Sellers and Purchaser and will not be disclosed by Sellers or
Purchaser except to their respective legal counsel, accountants, consultants,
officers, prospective investors, prospective lender, clients, partners,
directors, and shareholders, and except and only to the extent that such
disclosure may be necessary for their respective performances hereunder or as
otherwise required by applicable law; provided, however, that notwithstanding
anything to the contrary provided in this Agreement, Purchaser shall have the
right to release a press notice containing such information as Purchaser is
required to include in its filing of Form 8-K with the SEC reporting the entry
of a “Material Definitive Agreement” following the full execution of this
Agreement. Purchaser further acknowledges and agrees that, until the Closing
occurs, all information obtained by Purchaser in connection with the Property
will not be disclosed by Purchaser to any third persons other than those
described above without the prior written consent of Sellers. Nothing contained
in this Article XII will preclude or limit any party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII in connection with that party’s enforcement of its rights following
a disagreement hereunder, or in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or any filings
with governmental authorities required by reason of the transactions provided
for herein pursuant to an opinion of counsel; provided, however, in the event
such disclosure is required pursuant to a subpoena or court order, the
applicable party shall promptly notify the other party thereof so that the other
party may seek a protective order, waive compliance with this Article XII,
and/or take any other action mutually agreed upon by the parties.
Notwithstanding the foregoing to the contrary, Sellers and Purchaser acknowledge
and agree that Sellers and Purchaser, and entities which directly or indirectly
own the equity interests in Sellers or Purchaser, may disclose in press
releases, SEC and other filings and governmental authorities, financial
statements and/or other communications such information regarding the
transactions contemplated hereby and any such information relating to the sale,
acquisition and financing of the Property as may be necessary or advisable under
federal or state securities law, rules or regulations (including U.S. Securities
and Exchange Commission (“SEC”) rules and regulations, “generally accepted
accounting principles” or other accounting rules or procedures or in accordance
with Sellers and Purchaser and such direct or indirect owners’ prior custom,
practice or procedure. One or more of such owners will be required to publicly
disclose the possible transactions contemplated hereby and file this Agreement
with the SEC promptly after the execution of the same by both parties or as
sooner required by law. Additionally, notwithstanding anything to the contrary
provided in this Agreement, Sellers hereby agree to reasonably cooperate with
Purchaser (at no third party cost to Sellers) during the term of this Agreement
in the preparation by Purchaser and its advisors, at Purchaser’s sole cost and
expense, of audited financial statements of the Property for the most recent
completed fiscal year of Seller and the current fiscal year-to-date that comply
with Form 8-K filing requirements and Rule 3-14 of Regulation S-X, both as
promulgated by the SEC, including current and historical operating statements
and information regarding the Property. The provisions of this Article XII will
survive any termination of this Agreement.
ARTICLE XIII
    
REMEDIES


-49-



--------------------------------------------------------------------------------





Section 13.1
    Default by Sellers.
Notwithstanding any provision in this Agreement to the contrary, if Closing of
the purchase and sale transaction provided for herein does not occur as herein
provided by reason of any default of Sellers, Purchaser may, as Purchaser’s sole
and exclusive remedies, elect by written notice to Sellers within five (5)
Business Days following the scheduled Closing Date, to either (a) terminate this
Agreement, in which event Sellers shall be obligated to promptly reimburse
Purchaser for its actual out of pocket costs incurred in connection with this
Agreement or the Property including, but not limited to, the negotiation of this
Agreement, Purchaser’s due diligence with respect to the Property, Purchaser’s
financing with respect to the Property (including, but not limited to, good
faith deposits, commitment fees, and costs of hedging and other rate lock
contracts), and all of Purchaser’s legal fees and expenses related thereto, not
to exceed, however, $700,000.00 with respect to this Agreement and the Other
Property Agreements in the aggregate, and Purchaser shall receive from the Title
Company the Earnest Money Deposit, whereupon Sellers and Purchaser will have no
further rights or obligations under this Agreement, except with respect to the
Termination Surviving Obligations, or (b) pursue specific performance of this
Agreement, so long as any action or proceeding commenced by Purchaser against
Sellers shall be filed and served within thirty (30) days of the scheduled
Closing Date, and, in either event, Purchaser hereby waives all other remedies,
including without limitation, any claim against Sellers for damages of any type
or kind including, without limitation, consequential or punitive damages. Unless
otherwise expressly required pursuant to this Agreement, in no event shall
Sellers be obligated to undertake any of the following (A) change the condition
of the Property or restore the same after any fire or casualty; (B) expend money
or post a bond to remove or insure over anything other than a Must-Cure Matter
or to correct any matter shown on a survey of the Property; (C) secure any
permit with respect to the Property or Sellers’ conveyance thereof; or
(D) expend any money to repair, improve or alter the Improvements or any portion
thereof. Notwithstanding the foregoing, nothing contained in this Section 13.1
will limit Purchaser’s remedies at law, in equity or as herein provided in the
event of a breach by Sellers of any of the Closing Surviving Obligations after
Closing or the Termination Surviving Obligations after termination, subject to
the terms and provisions of this Agreement.
Section 13.2
    DEFAULT BY PURCHASER. IN THE EVENT THE CLOSING AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREIN DO NOT OCCUR AS PROVIDED HEREIN (TIME BEING OF
THE ESSENCE) BY REASON OF ANY DEFAULT OF PURCHASER, PURCHASER AND SELLERS AGREE
IT WOULD BE IMPRACTICAL AND EXTREMELY DIFFICULT TO FIX THE DAMAGES WHICH SELLERS
MAY SUFFER. PURCHASER AND SELLERS HEREBY AGREE THAT (i) AN AMOUNT EQUAL TO THE
EARNEST MONEY DEPOSIT, TOGETHER WITH ALL INTEREST ACCRUED THEREON, IS A
REASONABLE ESTIMATE OF THE TOTAL NET DETRIMENT SELLERS WOULD SUFFER IN THE EVENT
PURCHASER DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE PROPERTY, AND (ii)
SUCH AMOUNT SHALL BE PAID TO SELLERS AND WILL BE THE FULL, AGREED AND LIQUIDATED
DAMAGES FOR PURCHASER’S DEFAULT AND FAILURE TO COMPLETE THE PURCHASE OF THE
PROPERTY PURSUANT TO O.C.G.A. SECTION 13-6-7, AND WILL BE SELLERS’ SOLE AND
EXCLUSIVE REMEDY (WHETHER


-50-



--------------------------------------------------------------------------------





AT LAW OR IN EQUITY) FOR ANY DEFAULT OF PURCHASER RESULTING IN THE FAILURE OF
CONSUMMATION OF THE CLOSING, WHEREUPON THIS AGREEMENT WILL TERMINATE AND SELLERS
AND PURCHASER WILL HAVE NO FURTHER RIGHTS OR OBLIGATIONS HEREUNDER, EXCEPT WITH
RESPECT TO THE TERMINATION SURVIVING OBLIGATIONS. PURCHASER HEREBY WAIVES AND
RELEASES ANY RIGHT TO (AND HEREBY COVENANTS THAT IS SHALL NOT) SUE SELLERS OR
SEEK OR CLAIM A REFUND OF THE EARNEST MONEY DEPOSIT, OR ANY INTEREST ACCRUED
THEREON, ON THE GROUNDS IT IS UNREASONABLE IN AMOUNT AND EXCEEDS SELLERS’ ACTUAL
DAMAGES OR THAT ITS RETENTION BY SELLERS CONSTITUTES A PENALTY AND NOT AGREED
UPON AND REASONABLE LIQUIDATED DAMAGES AS PERMITTED UNDER O.C.G.A. SECTION
13-6-7. NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS SECTION 13.2
HEREIN WILL LIMIT SELLERS’ REMEDIES AT LAW, IN EQUITY OR AS HEREIN PROVIDED IN
THE EVENT OF A BREACH BY PURCHASER OF ANY OF THE CLOSING SURVIVING OBLIGATIONS
OR THE TERMINATION SURVIVING OBLIGATIONS.
Section 13.3
    Consequential and Punitive Damages. Sellers and Purchaser each waive any
right to sue the other for any consequential or punitive damages for matters
arising under this Agreement (it being understood that Sellers and Purchaser
each have waived the right to obtain incidental, special, exemplary or
consequential damages in connection with any default of Purchaser or Sellers
respectively, or otherwise, which, in the case of Purchaser, include, without
limitation, loss of profits or inability to secure lenders, investors or
buyers). This Section 13.3 shall survive Closing or termination of this
Agreement.
ARTICLE XIV
    
NOTICES
Section 14.1
    Notices. All notices or other communications required or permitted hereunder
will be in writing, and will be given by (a) personal delivery, or (b)
professional expedited delivery service with proof of delivery, or (c)
electronic mail (received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), sent to the intended
addressee at the address set forth below, or to such other address or to the
attention of such other person as the addressee will have designated by written
notice sent in accordance herewith and will be deemed to have been given either
at the time of personal delivery, or, in the case of expedited delivery service,
as of the date of first attempted delivery on a Business Day at the address or
in the manner provided herein, or, in the case of electronic mail transmission,
upon receipt if on a Business Day and, if not on a Business Day, on the next
Business Day. Unless changed in accordance with the preceding sentence, the
addresses for notices given pursuant to this Agreement will be as follows:


-51-



--------------------------------------------------------------------------------





To Purchaser:    
NEW MARKET PROPERTIES, LLC

3284 Northside Parkway, NW, Suite 515

Atlanta, Georgia 30327

Attn: Mr. Joel Murphy

Email: joel@newmarketprop.com
with copy to:


NEW MARKET PROPERTIES, LLC

3284 Northside Parkway, NW, Suite 515

Atlanta, Georgia 30327

Attn: Mr. Michael C. Aide

Email: michael@newmarketprop.com
with copy to:


ARNALL GOLDEN GREGORY LLP
171 17th Street, Suite 2100
Atlanta, Georgia 30363
Attn: Andrew D. Siegel
Email: Andrew.siegel@agg.com


To Sellers:
HR THOMPSON BRIDGE LLC


HR VENTURE PROPERTIES I LLC
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 4800
Houston, Texas 77056
Attn: Kevin McMeans
Email: kevin.mcmeans@hines.com


-52-



--------------------------------------------------------------------------------





with copy to:    HR THOMPSON BRIDGE LLC

        HR VENTURE PROPERTIES I LLC    

        c/o Hines Advisors Limited Partnership

        2800 Post Oak Boulevard, Suite 4800

        Houston, Texas 77056

        Attn: Jason P. Maxwell – General Counsel
Email: jason.maxwell@hines.com
with copy to:    Baker Botts L.L.P.
910 Louisiana Street
Houston, Texas 77002
Attn:    Connie Simmons Taylor
Email:    connie.simmons.taylor@bakerbotts.com


ARTICLE XV
    
ASSIGNMENT AND BINDING EFFECT
Section 15.1
    Assignment; Binding Effect. Purchaser will not have the right to assign this
Agreement without Sellers’ prior written consent, to be given or withheld in
Sellers’ sole and absolute discretion. Notwithstanding the foregoing, Purchaser
may assign its rights under this Agreement to wholly-owned (directly or
indirectly) and controlled Affiliates of such assigning party without the
consent of the non-assigning party, provided that any such assignment does not
relieve the assigning party of its obligations hereunder, and provided that the
wholly-owned (directly or indirectly) and controlled Affiliates are disregarded
as an entity separate from Purchaser for federal income tax purposes within the
meaning of Section 301.7701-3 of the Treasury Regulations under the Internal
Revenue Code of 1986, as amended, at all times from such assignment through and
including the Closing. This Agreement will be binding upon and inure to the
benefit of Sellers and Purchaser and their respective successors and permitted
assigns, and no other party will be conferred any rights by virtue of this
Agreement or be entitled to enforce any of the provisions hereof. Whenever a
reference is made in this Agreement to Sellers or Purchaser, such reference will
include the successors and permitted assigns of such party under this Agreement.


-53-



--------------------------------------------------------------------------------





ARTICLE XVI
    
PROCEDURE FOR INDEMNIFICATION AND LIMITED SURVIVAL OF REPRESENTATIONS,
WARRANTIES AND COVENANTS
Section 16.1
    Survival of Representations, Warranties and Covenants.
(a)
    Notwithstanding anything to the contrary contained in this Agreement, the
representations, warranties and covenants of Sellers set forth in this Agreement
and Sellers’ liability under any provision of this Agreement, and under any
Closing Document (as defined below), will survive the Closing for a period
ending on November 30, 2016; provided however, that if Purchaser delivers
written notice(s) to Seller(s) of a breach of a representation, warranty or
covenant of Seller(s) prior to the expiration of such period (such notice[s]
being collectively referred to herein as a “Breach Notice”), those
representations, warranties and/or covenants referenced in such Breach Notice(s)
shall survive beyond such period until conclusively and finally resolved by
Purchaser and Seller including, if applicable, the resolution of any litigation
beyond any applicable appeals periods (such period ending on November 30, 2016,
as same may be extended by the terms hereof, the “Seller Survival Period”).
Purchaser shall not have any right to bring any action for monetary damages
against such Seller as a result of (i) any untruth, inaccuracy or breach of such
representations and warranties under this Agreement, or any Closing Document, or
(ii) the failure of Sellers to perform their obligations under any other
provision of this Agreement, or under any other document or agreement executed
in connection with this Agreement, including all documents and agreements
executed at Closing (“Closing Documents”), unless and until the aggregate amount
of all liability and losses arising out of all such untruths, inaccuracies,
breaches and failures (including Seller’s liability for attorneys’ fees and
costs due to Purchaser) exceeds $100,000. In addition, in no event will Sellers’
liability for all such untruths, inaccuracies, breaches, and/or failures under
Sections 8.1, any other provision of this Agreement, or under any Closing
Documents (including Seller’s liability for attorneys’ fees and costs in
connection with such untruths, inaccuracies, breaches and/or failures) exceed,
in the aggregate, one percent (1%) of the Purchase Price. In order to secure
Sellers’ obligations set forth in this Section 16.1(a), Sellers shall cause
Hines Real Estate Investment Trust, Inc., a Maryland corporation, (“Guarantor”),
to execute and deliver a guaranty in favor of Purchasers guaranteeing Sellers’
obligations under this Section 16.1(a) for the duration of the Survival Period
(the “Guaranty”).
(b)
    Sellers shall have no liability to Purchaser following Closing with respect
to any specific representation, warranty or covenant of Sellers herein if, prior
to the Closing, Purchaser has actual knowledge of such specific breach of a
representation, warranty or covenant of Sellers herein (from whatever source,
including, without limitation, any tenant estoppel certificates, as a result of
Purchaser’s review of the Due Diligence Items and its due diligence tests,
investigations and inspections of the Property, or written disclosure by Sellers
or Sellers’ agents and employees), that contradicts any of Sellers’
representations, warranties or covenants herein, and Purchaser nevertheless
consummates the transaction contemplated by this Agreement.


-54-



--------------------------------------------------------------------------------





(c)
    The Closing Surviving Obligations will survive Closing without limitation
unless a specified period is otherwise provided in this Agreement. All other
representations, warranties, covenants and agreements made or undertaken by
Sellers or Purchaser under this Agreement, unless otherwise specifically
provided herein, will not survive the Closing Date but will be merged into the
Closing Documents delivered at the Closing. The Termination Surviving
Obligations shall survive termination of this Agreement without limitation
unless a specified period is otherwise provided in this Agreement. The
limitations on Sellers’ liability contained in this Article XVI are in addition
to, and not limitation of, any limitation on liability provided elsewhere in
this Agreement or by law or any other contract, agreement or instrument.
ARTICLE XVII
    
MISCELLANEOUS
Section 17.1
    Waivers; Amendments. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof, or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act. This Agreement may not be
amended except in a writing signed by both Sellers and Purchaser.
Section 17.2
    Recovery of Certain Fees. In the event a party hereto files any action or
suit against another party hereto by reason of any breach of any of the
covenants, agreements or provisions contained in this Agreement, then in that
event the prevailing party will be entitled to have and recover of and from the
other party all attorneys’ fees and costs resulting therefrom. For purposes of
this Agreement, the term “attorneys’ fees” or “attorneys’ fees and costs” shall
mean all court costs and the fees and expenses of counsel to the parties hereto,
which may include printing, photostatting, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals and other persons
not admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section 17.2 shall survive the entry of any judgment, and shall not merge,
or be deemed to have merged, into any judgment.
Section 17.3
    Time of Essence. Sellers and Purchaser hereby acknowledge and agree that
time is strictly of the essence with respect to each and every term, condition,
obligation and provision hereof. Without limiting the foregoing, Purchaser and
Seller acknowledge that, except as expressly provided in this Agreement, neither
party has any, right to extend the Closing Date.
Section 17.4
    Construction. Headings at the beginning of each article and section are
solely for the convenience of the parties and are not a part of this Agreement.
Whenever required by the context of this Agreement, the singular will include
the plural and the masculine will include the feminine and vice versa. This
Agreement will not be construed as if it had been prepared by one


-55-



--------------------------------------------------------------------------------





of the parties, but rather as if both parties had prepared the same. All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement. In the event the date
on which Purchaser or Sellers are required to take any action under the terms of
this Agreement is not a Business Day, the action will be taken on the next
succeeding Business Day.
Section 17.5
    Counterparts; Electronic Signatures Binding. To facilitate execution of this
Agreement, this Agreement may be executed in multiple counterparts, each of
which, when assembled to include an original, faxed or electronic mail (in .PDF
or similar file) signature for each party contemplated to sign this Agreement,
will constitute a complete and fully executed agreement. All such fully executed
original, faxed or electronic mail (in .PDF or similar file) counterparts will
collectively constitute a single agreement, and such signatures shall be legally
binding upon the party sending the signature by such electronic means
immediately upon being sent by such party.
Section 17.6
    Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
of the other conditions and provisions of this Agreement will nevertheless
remain in full force and effect, so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the parties hereto will negotiate in
good faith to modify this Agreement so as to reflect the original intent of the
parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.
Section 17.7
    Entire Agreement. This Agreement is the final expression of, and contains
the entire agreement between, the parties with respect to the subject matter
hereof, and supersedes all prior understandings (oral or written) with respect
thereto. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.
Section 17.8
    Governing Law and Venue. THIS AGREEMENT WILL BE CONSTRUED, PERFORMED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED. THE PARTIES AGREE THAT ANY ACTION IN CONNECTION WITH THIS AGREEMENT
SHALL BE BROUGHT AND MAINTAINED IN THE STATE OR FEDERAL COURTS THAT ARE SEATED
IN THE CITY AND COUNTY IN WHICH ANY REAL PROPERTY IS LOCATED, AND THE PARTIES
HEREBY CONSENT AND AGREE TO THE JURISDICTION OF SUCH COURTS.


-56-



--------------------------------------------------------------------------------





Section 17.9
    No Recording. The parties hereto agree that neither this Agreement nor any
affidavit concerning it will be recorded.
Section 17.10
    Further Actions. The parties agree to execute such instructions to the Title
Company and such other instruments and to do such further acts as may be
reasonably necessary to carry out the provisions of this Agreement.
Section 17.11
    No Other Inducements. The making, execution and delivery of this Agreement
by the parties hereto have been induced by no representations, statements,
warranties or agreements other than those expressly set forth herein.
Section 17.12
    Exhibits. Exhibits A through K, inclusive, are incorporated herein by
reference.
Section 17.13
    No Partnership. Notwithstanding anything to the contrary contained herein,
this Agreement shall not be deemed or construed to make the parties hereto
partners or joint venturers, it being the intention of the parties to merely
create the relationship of Sellers and Purchaser with respect to the Property to
be conveyed as contemplated hereby.
Section 17.14
    Limitations on Benefits. It is the explicit intention of Purchaser and
Sellers that no person or entity other than Purchaser and Sellers and their
permitted successors and assigns is or shall be entitled to bring any action to
enforce any provision of this Agreement against any of the parties hereto, and
the covenants, undertakings and agreements set forth in this Agreement shall be
solely for the benefit of, and shall be enforceable only by, Purchaser and
Sellers or their respective successors and assigns as permitted hereunder.
Nothing contained in this Agreement shall under any circumstances whatsoever be
deemed or construed, or be interpreted, as making any third party (including,
without limitation, Broker or any Tenant) a beneficiary of any term or provision
of this Agreement or any instrument or document delivered pursuant hereto, and
Purchaser and Sellers expressly reject any such intent, construction or
interpretation of this Agreement.
Section 17.15
    Exculpation. In no event whatsoever shall recourse be had or liability
asserted against any of Sellers’ or Purchaser’s partners, members, shareholders,
employees, agents, directors, officers or other owners of Sellers or Purchaser
or their respective constituent members, partners, shareholders, employees,
agents directors, officers or other owners. Sellers’ and Purchaser’s direct and
indirect shareholders, partners, members, beneficiaries and owners and their
respective trustees, officers, directors, employees, agents and security
holders, assume no personal liability for any obligations entered into on behalf
of Sellers or Purchaser under this Agreement and the Closing Documents.


-57-



--------------------------------------------------------------------------------





Section 17.16
    Waiver of Jury Trial. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A
TRIAL BY JURY OF ANY DISPUTE ARISING UNDER OR RELATING TO THIS AGREEMENT AND
AGREE THAT ANY SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A
JURY.


[End of Page]


-58-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Sellers and Purchaser have respectively executed this
Agreement to be effective as of the date first above written.
PURCHASER:


NEW MARKET PROPERTIES, LLC,
a Maryland limited liability company,




By: /s/ Joel T. Murphy    
Name: Joel T. Murphy    
Title: CEO    








-59-



--------------------------------------------------------------------------------








SELLERS:


HR THOMPSON BRIDGE LLC,
a Delaware limited liability company


By:    HR Retail Venture I LLC,
a Delaware limited liability company,
its sole member


By:    Hines REIT Retail Holdings LLC,
a Delaware limited liability company,
its sole member


By: /s/ Kevin L. McMeans                        
Name: Kevin L. McMeans                        
Title: Manager                        








HR VENTURE PROPERTIES I LLC,
a Delaware limited liability company


By:    HR Retail Venture I LLC,
a Delaware limited liability company,
its sole member


By:    Hines REIT Retail Holdings LLC,
a Delaware limited liability company,
its sole member


By: /s/ Kevin L. McMeans                        
Name: Kevin L. McMeans                        
Title: Manager                








    



--------------------------------------------------------------------------------





JOINDER BY TITLE COMPANY
First American Title Company, referred to in this Agreement as the “Title
Company,” hereby acknowledges that it received this Agreement executed by
Sellers and Purchaser on the 24th day of June, 2016, and accepts the obligations
of the Title Company as set forth herein. The Title Company hereby agrees to
hold and distribute the Earnest Money Deposit, when and if made, and interest
thereon, and Closing proceeds in accordance with the terms and provisions of
this Agreement. It further acknowledges that it hereby assumes all
responsibilities for information reporting required under Section 6045(e) of the
Internal Revenue Code.
FIRST AMERICAN TITLE COMPANY


By: /s/ Elvira Fuentes    
Printed Name: Elvira Fuentes    
Title: VP/ Escrow Manager    






-2-



--------------------------------------------------------------------------------





JOINDER BY BROKER
The undersigned Broker joins herein to evidence such Broker’s agreement to the
provisions of Section 11.1 and to represent to Sellers and Purchaser that such
Broker (i) knows of no other brokers, salespersons or other parties entitled to
any compensation for brokerage services arising out of this transaction other
than those whose names appear in this Agreement, (ii) has not made any of the
representations or warranties specifically disclaimed by Sellers in Article V
and (iii) is duly licensed and authorized to do business in the State in which
the Property is located.


CBRE




Date: June 28, 2016    By: /s/ Kevin Hurley    
Printed Name: Kevin Hurley    
Title: Vice President    


Address:    3280 Peachtree Road NE    
Atlanta, GA 30305        
License No.:    315157        

Tax ID. No.:    ____________________






-3-

